Exhibit 10.1

Execution Version

U.S. $400,000,000

CREDIT AGREEMENT

Dated as of October 1, 2010

among

QUICKSILVER GAS SERVICES LP,

as Borrower,

THE LENDERS PARTY HERETO,

BNP PARIBAS,

as Administrative Agent and Collateral Agent,

BANC OF AMERICA SECURITIES LLC,

BNP PARIBAS SECURITIES CORP.,

and

RBC CAPITAL MARKETS CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.,

and

ROYAL BANK OF CANADA,

as Syndication Agents,

and

UBS SECURITIES LLC,

and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE

ARTICLE I

DEFINITIONS

  

Section 1.01.

   Defined Terms    3

Section 1.02.

   Terms Generally    38

Section 1.03.

   Effectuation of Transfers    39

ARTICLE II

THE CREDITS

  

Section 2.01.

   Commitments    39

Section 2.02.

   Loans and Borrowings    39

Section 2.03.

   Requests for Borrowings    40

Section 2.04.

   Swingline Loans    41

Section 2.05.

   Revolving Letters of Credit    42

Section 2.06.

   Funding of Borrowings    46

Section 2.07.

   Interest Elections    47

Section 2.08.

   Termination and Reduction of Commitments    48

Section 2.09.

   Repayment of Loans; Evidence of Debt    48

Section 2.10.

   Repayment of Loans    49

Section 2.11.

   Prepayment of Loans    50

Section 2.12.

   Fees    51

Section 2.13.

   Interest    52

Section 2.14.

   Alternate Rate of Interest    52

Section 2.15.

   Increased Costs    53

Section 2.16.

   Break Funding Payments    54

Section 2.17.

   Taxes    54

Section 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    56

Section 2.19.

   Mitigation Obligations; Replacement of Lenders    58

Section 2.20.

   Increase in Revolving Facility Commitments; Incremental Term Loan Commitments
   59

Section 2.21.

   Illegality    61

Section 2.22.

   Defaulting Lenders    61

ARTICLE III

REPRESENTATIONS AND WARRANTIES

  

Section 3.01.

   Organization; Powers    63

Section 3.02.

   Authorization    63

Section 3.03.

   Enforceability    64

Section 3.04.

   Governmental Approvals    64

Section 3.05.

   Financial Statements    64

 

i



--------------------------------------------------------------------------------

Section 3.06.

   No Material Adverse Effect    65

Section 3.07.

   Title to Properties; Possession Under Leases    65

Section 3.08.

   Litigation; Compliance with Laws    66

Section 3.09.

   Federal Reserve Regulations    66

Section 3.10.

   Investment Company Act    67

Section 3.11.

   Use of Proceeds    67

Section 3.12.

   Tax Returns    67

Section 3.13.

   No Material Misstatements    67

Section 3.14.

   Employee Benefit Plans    67

Section 3.15.

   Environmental Matters    68

Section 3.16.

   Mortgages    69

Section 3.17.

   Real Property    69

Section 3.18.

   Solvency    70

Section 3.19.

   Labor Matters    71

Section 3.20.

   Insurance    71

Section 3.21.

   Representations and Warranties in Acquisition Agreement    71

Section 3.22.

   Status as Senior Debt; Perfection of Security Interests    71

Section 3.23.

   Material Contracts    72

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

  

Section 4.01.

   All Credit Events    72

Section 4.02.

   First Credit Event    73

ARTICLE V

AFFIRMATIVE COVENANTS

  

Section 5.01.

   Existence; Businesses and Properties    76

Section 5.02.

   Insurance    76

Section 5.03.

   Taxes; Payment of Obligations    78

Section 5.04.

   Financial Statements, Reports, Etc.    78

Section 5.05.

   Litigation and Other Notices    80

Section 5.06.

   Compliance with Laws    80

Section 5.07.

   Maintaining Records; Access to Properties and Inspections; Maintaining
Pipeline Systems and Processing Plants    80

Section 5.08.

   Use of Proceeds    81

Section 5.09.

   Compliance with Environmental Laws    81

Section 5.10.

   Further Assurances    81

Section 5.11.

   Fiscal Year    82

Section 5.12.

   Reserved    82

ARTICLE VI

NEGATIVE COVENANTS

  

Section 6.01.

   Indebtedness    83

 

ii



--------------------------------------------------------------------------------

Section 6.02.

   Liens    85

Section 6.03.

   Sale and Lease-back Transactions    89

Section 6.04.

   Investments, Loans and Advances    89

Section 6.05.

   Mergers, Consolidations, Sales of Assets and Acquisitions    91

Section 6.06.

   Dividends and Distributions    92

Section 6.07.

   Transactions with Affiliates    93

Section 6.08.

   Business of the Borrower and the Subsidiaries    95

Section 6.09.

   Limitation on Modifications of Indebtedness; Modifications of Certificate of
Incorporation, By-laws and Certain Other Agreements; etc    95

Section 6.10.

   Leverage Ratio    97

Section 6.11.

   Interest Coverage Ratio    97

Section 6.12.

   Swap Agreements    97

ARTICLE VII

EVENTS OF DEFAULT

  

Section 7.01.

   Events of Default    97

ARTICLE VIII

THE AGENTS

  

Section 8.01.

   Appointment and Authority    100

Section 8.02.

   Rights as a Lender    101

Section 8.03.

   Exculpatory Provisions    101

Section 8.04.

   Reliance by Agents    102

Section 8.05.

   Delegation of Duties    102

Section 8.06.

   Resignation of the Agents    102

Section 8.07.

   Non-Reliance on the Agents, Other Lenders and Other Issuing Banks    103

Section 8.08.

   No Other Duties, Etc.    103

Section 8.09.

   Administrative Agent May File Proofs of Claim    103

Section 8.10.

   Collateral and Guaranty Matters    104

Section 8.11.

   Secured Cash Management Agreements and Secured Swap Agreements    104

Section 8.12.

   Indemnification    104

Section 8.13.

   Appointment of Supplemental Collateral Agents    105

Section 8.14.

   Withholding    105

Section 8.15.

   Enforcement    106

ARTICLE IX

MISCELLANEOUS

  

Section 9.01.

   Notices    106

Section 9.02.

   Survival of Agreement    107

Section 9.03.

   Binding Effect    107

Section 9.04.

   Successors and Assigns    107

Section 9.05.

   Expenses; Indemnity    111

Section 9.06.

   Right of Set-off    112

 

iii



--------------------------------------------------------------------------------

Section 9.07.

   Applicable Law    112

Section 9.08.

   Waivers; Amendment    112

Section 9.09.

   Interest Rate Limitation    115

Section 9.10.

   Entire Agreement    115

Section 9.11.

   Waiver of Jury Trial    115

Section 9.12.

   Severability    115

Section 9.13.

   Counterparts    115

Section 9.14.

   Headings    115

Section 9.15.

   Jurisdiction; Consent to Service of Process    116

Section 9.16.

   Confidentiality    116

Section 9.17.

   Communications    117

Section 9.18.

   Release of Liens and Guarantees    118

Section 9.19.

   U.S.A. PATRIOT Act and Similar Legislation    119

Section 9.20.

   Judgment    119

Section 9.21.

   Pledge and Guarantee Restrictions    119

Section 9.22.

   No Fiduciary Duty    119

Section 9.23.

   Application of Funds    120

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A

   Form of Assignment and Acceptance

Exhibit B

   Form of Prepayment Notice

Exhibit C-1

   Form of Borrowing Request

Exhibit C-2

   Form of Swingline Borrowing Request

Exhibit D

   Form of Interest Election Request

Exhibit E

   Form of Collateral Agreement

Exhibit F

   Form of Solvency Certificate

Exhibit G-1

   Form of Revolving Note

Exhibit G-2

   Form of Incremental Term Loan Note

Exhibit H

   Form of Compliance Certificate

Exhibit I

   Form of Administrative Questionnaire

Exhibit J

   Form of Omnibus Agreement

Schedule 2.01

   Commitments

Schedule 3.04

   Governmental Approvals

Schedule 3.07(e)

   Condemnation Proceedings

Schedule 3.07(g)

   Subsidiaries

Schedule 3.07(h)

   Subscriptions

Schedule 3.08(a)

   Litigation

Schedule 3.08(b)

   Violations

Schedule 3.12

   Taxes

Schedule 3.15

   Environmental Matters

Schedule 3.17

   Real Property

Schedule 3.19

   Labor Matters

Schedule 3.20

   Insurance

Schedule 6.01

   Indebtedness

Schedule 6.02(a)

   Liens

Schedule 6.04

   Investments

Schedule 6.07

   Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 1, 2010 (as amended, amended and restated,
supplemented or otherwise modified, this “Agreement”), among QUICKSILVER GAS
SERVICES LP, a limited partnership organized under the laws of Delaware (the
“Borrower”), the LENDERS party hereto from time to time, BNP PARIBAS (“BNP”), as
administrative agent (in such capacity, together with any successor
administrative agent appointed pursuant to the provisions of Article VIII, the
“Administrative Agent”), BNP, as collateral agent (in such capacity, together
with any successor collateral agent appointed pursuant to the provisions of
Article VIII, the “Collateral Agent”), BANK OF AMERICA, N.A. and ROYAL BANK OF
CANADA, as syndication agents (in such capacity, the “Syndication Agents”), BANC
OF AMERICA SECURITIES LLC, BNP PARIBAS SECURITIES CORP., and RBC CAPITAL MARKETS
CORPORATION, as joint lead arrangers and joint bookrunners (in such capacity,
the “Joint Lead Arrangers”), and UBS SECURITIES LLC and THE ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”).

W I T N E S S E T H :

WHEREAS, an Affiliate (with such term and each other capitalized term used but
not defined in this preamble having the meaning assigned thereto in Article I)
of a fund managed by FRC Founders Corporation (formerly known as First Reserve
Corporation) (“FRC”) and Crestwood Midstream Partners, N.A. (“Crestwood”;
together with FRC, the “Sponsors”) have formed Crestwood Holdings LLC
(“HoldCo”);

WHEREAS, pursuant to that certain Purchase Agreement dated as of July 22, 2010
(the “Acquisition Agreement”) between HoldCo and Quicksilver Resources, Inc.
(the “Seller”), Cowtown Gas Processing L.P. and Cowtown Pipeline L.P., HoldCo
agreed to acquire (the “Acquisition”), directly or indirectly, all of the issued
and outstanding Equity Interests of Quicksilver Gas Services Holdings LLC
(“Holdings”);

WHEREAS, Quicksilver Gas Services GP LLC (the “General Partner”) is a direct
subsidiary of Holdings and the Borrower is a direct subsidiary of Holdings and
the General Partner;

WHEREAS, in connection with the consummation of the Acquisition, the Sponsors
will (a) make a cash common equity contribution to HoldCo (the “Equity
Financing”), such that the Equity Financing is not less than 40% of the total
pro forma capitalization of HoldCo after giving effect to the Acquisition and
related Transactions and (b) contribute additional cash common equity to HoldCo
in an amount equal to the Initial Interest Payment Amount as defined in the
HoldCo Credit Agreement;

WHEREAS, pursuant to that certain Credit Agreement, dated as of August 10, 2007,
among the Borrower, as borrower, the lenders party thereto (the “Existing
Lenders”), Bank of America, N.A., as administrative agent, BNP, as syndication
agent, and JPMorgan Chase Bank, N.A., The Royal Bank of Scotland PLC and Fortis
Capital Corp., as co-documentation agents, (the “Existing Credit Agreement”),
the Existing Lenders extended loans and other credit to the Borrower;

WHEREAS, in connection with consummation of the Acquisition, the Borrower will
(x) use the proceeds of the Revolving Facility Loans, in part, to repay in full
all of the outstanding loans and other amounts, if any, owing under the Existing
Credit Agreement and (y) terminate the Existing Credit Agreement and all
commitments thereunder (the transactions in clauses (x) and (y) collectively,
the “Closing Date Refinancing”); and

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Revolving Facility Loans and Revolving Letters of Credit at any time and from
time to time prior to the Revolving Facility Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of U.S.$400.0 million.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

“Acquisition” shall have the meaning assigned to such term in the second recital
hereto.

“Acquisition Agreement” shall have the meaning assigned to such term in the
second recital hereto.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement, and all exhibits and schedules thereto, including such documents as
executed.

“Acquisition Period” shall mean a period elected by the Borrower, such election
to be exercised by the Borrower delivering written notice thereof to the
Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding date of the purchase price for any Material
Acquisition permitted under Section 6.05 hereunder and ending on the earlier of
(a) the date that is 270 days after such funding date, and (b) the Borrower’s
election to terminate such Acquisition Period, such election to be exercised by
the Borrower delivering notice thereof to the Administrative Agent (who shall
thereafter promptly notify the Lenders); provided, that, (i) once any
Acquisition Period is in effect, the next Acquisition Period may not commence
until the termination of such Acquisition Period then in effect and (ii) after
giving effect to the termination of such Acquisition Period in effect, the
Borrower shall be in compliance with the applicable provisions of Sections 6.10,
and 6.11 and no Default shall have occurred and be continuing.

“Additional Term Loan Tranche” shall have the meaning assigned to such term in
Section 2.20.

“Additional Real Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

 

3



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a) result in costs (tax, administrative or otherwise) to such Person that are
materially disproportionate to the benefit obtained by the beneficiaries of such
Lien and/or guarantee;

(b) result in a Lien being granted over assets of such Person, the acquisition
of which was financed from a subsidy or payments, which financing is permitted
by this Agreement, and the terms of which prohibit any assets acquired with such
subsidy or payment being used as collateral;

(c) include any lease, license, contract or agreement to which such Person is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of a term, provision or
condition of any such lease, license, contract or agreement (unless such term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the U.S. Bankruptcy
Code) or principles of equity); provided however that Agreed Security Principles
shall not prohibit the grant of a Lien or a provision of a guarantee at such
time as the contractual prohibition shall no longer be applicable and, to the
extent severable, which Lien shall attach immediately to any portion of such
lease, license, contract or agreement not subject to the prohibitions specified
above; provided further that the Agreed Securities Principles shall not exclude
any “proceeds” (as defined in the UCC) of any such lease, license, contract or
agreement;

(d) result in the contravention of applicable law, unless such applicable law
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

(e) result in a breach of a material agreement existing on the Closing Date and
binding on such Person that may not be amended, supplemented, waived, restated
or otherwise modified using commercially reasonable efforts to avoid such
breach; provided that this clause (e) shall only apply to the granting of Liens
and not to the provision of any guarantee.

 

4



--------------------------------------------------------------------------------

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean the greatest of (i) the rate of interest per
annum determined by the Administrative Agent from time to time as its prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per annum,
and (iii) the Adjusted Eurodollar Rate as of such date for a one-month Interest
Period plus 1.00% per annum. The Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to any corporate customer. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate, respectively.

“Applicable Margin” shall mean for any day (a) for any Incremental Term Loan,
the applicable margin per annum set forth in the joinder agreement with respect
thereto, (b) for the Revolving Facility Loans, (i) prior to the Trigger Date,
(x) with respect to any Eurodollar Loan, 2.75% per annum and (y) with respect to
any ABR Loan, 1.75% per annum and (ii) on and after the Trigger Date, the
applicable margin per annum set forth below under the caption “Revolving
Facility Loans ABR Loan Spread” and “Revolving Facility Loans Eurodollar Loan
Spread”, as applicable, based upon the Leverage Ratio as of the last date of the
most recent fiscal quarter of the Borrower and (c) for Swingline Loans, prior to
the Trigger Date, 1.75% per annum, and on or after the Trigger Date, the
applicable margin per annum set forth below under the caption “Swingline Loans
ABR Loan Spread”:

 

Leverage Ratio:

   Revolving Facility Loans
ABR Loan Spread /
Swingline Loans ABR
Loan Spread     Revolving Facility Loans
Eurodollar Loan Spread  

Category 1: Greater than 4.50 to 1.00

   2.50 %    3.50 % 

Category 2: Less than or equal to 4.50 to 1.00
but greater than 4.00 to 1.00

   2.25 %    3.25 % 

Category 3: Less than or equal to 4.00 to 1.00
but greater than 3.50 to 1.00

   2.00 %    3.00 % 

Category 4: Less than or equal to 3.50 to 1.00
but greater than 3.00 to 1.00

   1.75 %    2.75 % 

Category 5: Less than or equal to 3.00 to 1.00

   1.50 %    2.50 % 

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and its Subsidiaries
delivered pursuant to Section 5.04(a) or (b) and (2) each change in the

 

5



--------------------------------------------------------------------------------

Applicable Margin resulting from a change in the Leverage Ratio shall be
effective on the first Business Day after the date of delivery to the
Administrative Agent of such consolidated financial information indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 at the option of the Administrative Agent or the Required Lenders, at
any time during which the Borrower fails to deliver the consolidated financial
information when required to be delivered pursuant to Section 5.04(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial information is delivered.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate of the General
Partner or a Financial Officer of the Borrower delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Margin that is
less than that which would have been applicable had the Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Margin” for any day occurring within the period covered by such certificate of
the General Partner or a Financial Officer of the Borrower shall retroactively
be deemed to be the relevant percentage as based upon the accurately determined
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofor paid by the Borrower for the relevant period pursuant to Section 2.12
and Section 2.13 as a result of the miscalculation of the Leverage Ratio shall
be deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.12 or Section 2.13, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full), in accordance with the terms of this
Agreement); provided that, notwithstanding the foregoing, so long as an Event of
Default described in Section 7.01(h) or (i) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds U.S. $5.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any Subsidiary of the Borrower to any Person other than the Borrower
or a Subsidiary of the Borrower to the extent otherwise permitted hereunder of
any asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed U.S.
$5.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Availability Period” shall mean the period from the Closing Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
Limited Partnership Agreement as in effect on the date of the Commitment Letter.

 

6



--------------------------------------------------------------------------------

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$500,000 and
(c) in the case of a Swingline Borrowing, U.S.$500,000.

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$100,000
and (c) in the case of a Swingline Borrowing, U.S.$100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less, for each of clauses (a), (b), (c) and (e) below, to the extent
included in the calculation of such Interest Expense, the sum of (a) pay-in-kind
Interest Expense or other noncash Interest Expense (including as a result of the
effects of purchase accounting), (b) the amortization of any financing fees or
breakage costs paid by, or on behalf of, the Borrower or any of its
Subsidiaries, including such fees paid in connection with the Transactions or
any amendments, waivers or other modifications of this Agreement, (c) the
amortization of debt discounts, if

 

7



--------------------------------------------------------------------------------

any, or fees in respect of Swap Agreements, (d) cash interest income of the
Borrower and its Subsidiaries for such period and (e) all non-recurring cash
Interest Expense consisting of liquidated damages for failure to timely comply
with registration rights obligations and financing fees, all as calculated on a
consolidated basis in accordance with GAAP; provided that Cash Interest Expense
shall exclude, without duplication of any exclusion set forth in clause (a),
(b), (c), (d) or (e) above, annual agency fees paid to the Administrative Agent
and/or the Collateral Agent and one-time financing fees or breakage costs paid
in connection with the Transactions or any amendments, waivers or other
modifications of this Agreement.

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

“Cash Management Bank” shall mean any Person that, at the time it enters into a
Cash Management Agreement, is a Lender, an Agent, or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Cash Management Agreement.

A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following: (a) a majority of the seats (other than vacant seats) on the board of
directors of the General Partner shall at any time be occupied by Persons who
were neither (i) appointed by Holdings or a Permitted Holder or (ii) appointed
by such directors, (b) except as permitted by Section 6.05(b), the Borrower
shall cease to own, directly or indirectly, 100% of the outstanding Equity
Interests of each of the Cowtown Entities, (c) any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date),
other than any combination of the Permitted Holders (or a single Permitted
Holder), shall own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower and any combination of the Permitted Holders (including a single
Permitted Holder) own beneficially (as defined above), directly or indirectly, a
smaller percentage of such ordinary voting power at such time than the Equity
Interests owned by such other Person or group, (d) a “Change in Control” or
similar event shall occur under any Permitted Junior Debt that is Material
Indebtedness, (e) the Permitted Holders shall fail to own beneficially (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Closing Date),
directly or indirectly, in the aggregate Equity Interests representing at least
51% of (i) the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the General Partner or (ii) the economic
interest represented by the issued and outstanding Equity Interests of the
General Partner, (f) at any time, (1) the Permitted Holders shall cease to
directly or indirectly own and control, of record and beneficially a majority of
the issued and outstanding general partner interests in the Borrower or (2) the
General Partner shall cease to be the sole general partner of the Borrower.

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Closing Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if any) with
any written request, guideline or directive (whether or not having the force of
law but if not having the force of law, then being one with which the relevant
party would customarily comply) of any Governmental Authority made or issued
after the Closing Date; provided, that notwithstanding anything herein to the
contrary, the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, regulations, guidelines or directives thereunder or issued in
connection therewith shall be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

8



--------------------------------------------------------------------------------

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Closing Date” shall mean October 1, 2010, and “Closing” shall mean the making
of the initial Loans on the Closing Date hereunder.

“Closing Date Real Property” shall mean the Pipeline Systems, the Processing
Plants and any Real Property owned by the Borrower or any other Loan Party on
the Closing Date other than any leasehold interests.

“Closing Date Refinancing” shall have the meaning assigned to such term in the
sixth recital to this agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, as
amended, supplemented or otherwise modified from time to time, substantially in
the form of Exhibit E, among the Borrower, each Subsidiary Loan Party and the
Collateral Agent, and any other guarantee and collateral agreement that may be
executed after the Closing Date in favor of, and in form and substance
acceptable to, the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Closing Date, the Collateral Agent shall have received from each Loan
Party a counterpart of the Collateral Agreement, duly executed and delivered on
behalf of such Loan Party;

(b) on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of each Material
Subsidiary of the Borrower (except, in each case, to the extent that a pledge of
such Equity Interests is not permitted under Section 9.21) and the Collateral
Agent shall have received all certificates or other instruments (if any)
representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, or shall have
otherwise received a security interest over such Equity Interests satisfactory
to the Collateral Agent;

(c) in the case of any Person that becomes a Loan Party after the Closing Date,
the Collateral Agent shall have received a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(d) with respect to any Equity Interests acquired by any Loan Party after the
Closing Date, all such outstanding Equity Interests directly owned by a Loan
Party or any Person that becomes a Subsidiary Loan Party after the Closing Date,
shall have been pledged in accordance

 

9



--------------------------------------------------------------------------------

with the Collateral Agreement to the extent permitted under Section 9.21, and
the Collateral Agent shall have received all certificates or other instruments
(if any) representing such Equity Interests, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, or shall have
otherwise received a security interest over such Equity Interests satisfactory
to the Collateral Agent;

(e)(i) all Indebtedness of the Borrower and each Subsidiary of the Borrower that
is owing to any Loan Party shall have been pledged in accordance with the
Collateral Agreement, (ii) all Indebtedness of the Borrower and each Subsidiary
of the Borrower having an aggregate principal amount in excess of U.S.$5.0
million that is owing to any Loan Party shall be evidenced by a promissory note
or an instrument and (iii) the Collateral Agent shall have, in respect of all
such Indebtedness of the Borrower and each Subsidiary of the Borrower having an
aggregate principal amount in excess of U.S.$5.0 million (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries), received originals of all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

(f) all documents and instruments, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens, including UCC financing
statements, to the extent required by, and with the priority required by, the
Security Documents or reasonably requested by the Collateral Agent, shall have
been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) each Loan Party shall have obtained all consents and approvals required to
be obtained by it in connection with the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and the performance of its obligations thereunder;

(h) the Collateral Agent shall receive from the applicable Loan Parties within
45 days following the Closing Date, with respect to each Closing Date Real
Property, and in the case of (x) Material Real Property acquired after the
Closing Date or (y) Real Property that becomes Material Real Property after the
Closing Date and is required to be subject to a Mortgage pursuant to
Section 5.10(b) (clauses (x) and (y), collectively, the “Additional Real
Property”), in each case prior to the date required pursuant to Sections 5.10(b)
and (c), the following documents and instruments that constitute Collateral:

(i) a Mortgage duly authorized and executed, in form for recording in the
recording office of each jurisdiction where such Closing Date Real Property or
Additional Real Property to be encumbered thereby is situated, in favor of the
Collateral Agent, for its benefit and the benefit of the Secured Parties,
together with such other instruments as shall be necessary or appropriate (in
the reasonable judgment of the Collateral Agent) to create a Lien under
applicable law, all of which shall be in form and substance reasonably
satisfactory to Collateral Agent, which Mortgage and other instruments shall be
effective to create and/or maintain a first priority Lien on such Closing Date
Real Property or Additional Real Property, as the case may be, subject to no
Liens other than Prior Liens and Permitted Encumbrances applicable to such
Closing Date Real Property or such Additional Real Property, as the case may be;

 

10



--------------------------------------------------------------------------------

(ii) policies or certificates of insurance of the type required by Section 5.02
(to the extent customary and obtainable after the use of commercially reasonable
efforts);

(iii) evidence of flood insurance required by Section 5.02, in form and
substance reasonably satisfactory to Administrative Agent, it being understood
that in any event the items required pursuant to this Clause (vii) shall be
required to be delivered prior to or on the day on which Mortgages are delivered
pursuant to clause (i) above with respect to each Mortgaged Property; and

(iv) all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Closing Date Real Property or such Additional Real Property,
subject only to Permitted Encumbrances and Prior Liens. Without limiting the
generality of the foregoing, the Administrative Agent shall have received, on
behalf of itself, the Collateral Agent, the Lenders, and each Issuing Bank,
opinions of local counsel for the Loan Parties in states in which the Mortgaged
Properties are located, with respect to the enforceability and validity of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent; and

(i) with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Closing Date, the Administrative Agent, in each case, may (in its
sole discretion) extend such date on two separate occasions by up to 30 days on
each such occasion.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts or securities
accounts and (c) in no event shall the Collateral include any Excluded Assets.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitment Letter” shall mean that certain Commitment Letter dated July 22,
2010, by and among Crestwood Holdings LLC (formerly known as First Reserve
Crestwood Holdings LLC), Bank of America N.A., Banc of America Securities LLC,
BNP Paribas, BNP Paribas Securities Corp. and Royal Bank of Canada.

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Incremental Commitment, (b) with respect to any Lender
that is a Swingline Lender, its Swingline Commitment, and (c) with respect to
any Issuing Bank, its Revolving L/C Commitment.

“Communications” shall have the meaning assigned to such term in Section 9.17.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent undrawn)
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date.

 

11



--------------------------------------------------------------------------------

“Consolidated First Lien Net Debt” at any date shall mean, Consolidated Net Debt
on such date minus, to the extent included therein, (a) all Indebtedness under
any Permitted Junior Indebtedness (or any refinancing thereof permitted
hereunder) or any other unsecured indebtedness of the Borrower and its
Subsidiaries and (b) any Indebtedness of the Borrower and its Subsidiaries that
is secured by Liens expressly subordinated to the Liens securing the
Obligations.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and its Subsidiaries on such date minus cash and Permitted Investments of the
Borrower and its Subsidiaries that are Loan Parties on such date in an amount
not to exceed U.S. $5.0 million, to the extent the same (w) is not being held as
cash collateral (other than as Collateral for the Facilities), (x) does not
constitute escrowed funds for any purpose, (y) does not represent a minimum
balance requirement and (z) is not subject to other restrictions on withdrawal.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis; provided, however, that

(a) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, mobilization
expenses that are not reimbursed in an amount not to exceed U.S.$5.0 million and
other restructuring expenses, benefit plan curtailment expenses, bankruptcy
reorganization claims, settlement and related expenses and fees, expenses or
charges related to any offering of Equity Interests of the Borrower or any of
its Subsidiaries, any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including all
fees, expenses, charges and change of control payments related to the
Transaction), in each case, shall be excluded; provided that, with respect to
each nonrecurring item, the Borrower shall have delivered to the Administrative
Agent an officers’ or General Partner’s certificate specifying and quantifying
such item and stating that such item is a nonrecurring item,

(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

(c) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Borrower) shall be excluded,

(d) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of the Existing Credit
Facilities and obligations under Swap Agreements) shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary of the
Borrower, or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the Borrower or
a Subsidiary thereof in respect of such period and,

 

12



--------------------------------------------------------------------------------

(f) the Net Income for such period of any Subsidiary (that is not a Loan Party)
of the Borrower shall be excluded to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary of its Net Income is
not at the date of determination permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its organizational documents or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Subsidiary or its stockholders or members, unless such
restriction with respect to the payment of dividends or in similar distributions
has been legally waived or complied with (provided that the net loss of any such
Subsidiary shall be included to the extent funds are disbursed by such Person or
any other Subsidiary of such Person in respect of such loss and that Net Income
of such Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) by such Subsidiary to the Borrower or one of its other Subsidiaries in
respect of such period to the extent not already included therein),

(g) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(h) any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

(i) accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(j) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

(k) (i) any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock or unit appreciation or similar rights,
stock or unit options, any restricted stock or unit plan or other rights to
officers, directors, and employees of the Borrower or any of its Subsidiaries
shall be excluded and (ii) any long-term incentive plan accruals and non-cash
compensation expenses directly attributable to services rendered on behalf of,
and directly or indirectly paid for by, the Loan Parties, realized from grants
of stock or unit appreciation or similar rights, stock or unit options, any
restricted stock or unit plan or other rights to any employees of a Parent
Company, shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Borrower as
of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Cowtown Entities” shall mean each of Cowtown Gas and Cowtown Pipeline.

“Cowtown Gas” shall mean Cowtown Gas Processing Partners L.P., a Texas limited
partnership.

“Cowtown Pipeline” shall mean Cowtown Pipeline Partners L.P., a Texas limited
partnership.

 

13



--------------------------------------------------------------------------------

“Credit Event” shall have the meaning assigned to such term in Article IV.

“deeds” shall have the meaning assigned to such term in Section 3.17(c).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including with respect to Loans
and participations in Letters of Credit or Swingline Loans within three Business
Days of the date when due, unless the subject of a good faith dispute, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to such effect with respect to its funding obligations under this
Agreement (and such notice or public statement has not been withdrawn), unless
the subject of a good faith dispute, (c) has failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, unless the subject of a good faith dispute, (d) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute or subsequently
cured, or (e) has, or has a direct or indirect parent company that has, become
the subject of a proceeding under any bankruptcy or insolvency laws, or has had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not become a Defaulting Lender solely
as the result of the acquisition or maintenance of an ownership interest in such
Lender or its direct or indirect parent company or the exercise of control over
a Lender or its direct or indirect parent company by a Governmental Authority or
an instrumentality thereof.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xii) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined (but excluding any
non-cash item to the extent it represents an accrual or reserve for a potential
cash charge in any future period or amortization of a prepaid cash item that was
paid in a prior period)):

(i) provision for Taxes based on income, profits, losses or capital of the
Borrower and its Subsidiaries for such period (adjusted for the tax effect of
all adjustments made to Consolidated Net Income),

(ii) Interest Expense of the Borrower and its Subsidiaries that are Loan Parties
for such period (net of interest income of the Borrower and such Subsidiaries
for such period) and to the extent not reflected in Interest Expense, costs of
surety bonds in connection with financing activities,

 

14



--------------------------------------------------------------------------------

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles and deferred financing fees) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment,
goodwill and intangibles and other long-lived assets and the impact of purchase
accounting on the Borrower and its Subsidiaries for such period),

(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Borrower shall
have delivered to the Administrative Agent an officers’ or General Partner’s
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,

(v) any other non-cash charges,

(vi) equity earnings or losses in Affiliates unless funds have been disbursed to
such Affiliates by the Borrower or any Subsidiary of the Borrower,

(vii) other non-operating expenses,

(viii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Subsidiary of
the Borrower that is not a Subsidiary Loan Party in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,

(ix) costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction;

(x) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations and under similar requirements for
any other jurisdiction;

(xi) extraordinary losses and unusual or non-recurring cash charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, and

(xii) restructuring costs related to (A) acquisitions after the date hereof
permitted under the terms hereof and (B) closure or consolidation of facilities;

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such items which represent the reversal in such period
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period where such accrual or reserve is no longer required).

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

 

15



--------------------------------------------------------------------------------

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

“Equity Financing” shall have the meaning assigned to such term in the fourth
recital hereto.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal

 

16



--------------------------------------------------------------------------------

from any Plan or Multiemployer Plan; (h) the receipt by the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower or a Subsidiary of the Borrower.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Loan.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Reuters LIBOR 01 screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in U.S. Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period (or, in the case of clause (iii) of the
definition of Alternate Base Rate, approximately 11:00 a.m. (London time) on the
date referenced in such clause (iii)); or

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in U.S.
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
(or, in the case of clause (iii) of the definition of Alternate Base Rate,
approximately 11:00 a.m. (London time) on the date referenced in such clause
(iii)); or

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in U.S.
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Borrowing being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major banks in the offshore
U.S. Dollar market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period (or, in the
case of clause (iii) of the definition of Alternate Base Rate, approximately
11:00 a.m. (London time) on the date referenced in such clause (iii)).

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate in
accordance with the provisions of Article II.

 

17



--------------------------------------------------------------------------------

“Eurodollar Term Loan” shall mean any Incremental Term Loan bearing interest at
a rate determined by reference to the Adjusted Eurodollar Rate in accordance
with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than any
Wholly-Owned Subsidiaries or the Cowtown Entities) to the extent not permitted
by the terms of such Person’s organizational or joint venture documents, in each
case solely to the extent that the applicable Loan Parties have previously used
commercially reasonable efforts to obtain any required consents to eliminate or
have waived any such restrictions contained in such organizational or joint
venture documents, (b) Equity Interests constituting an amount greater than 65%
of the voting Equity Interests of any Foreign Subsidiary or any Domestic
Subsidiary substantially all of which Subsidiary’s assets consist of the Equity
Interest in “controlled foreign corporations” under Section 957 of the Code,
(c) Equity Interests or other assets that are held directly by a Foreign
Subsidiary and (d) any “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an “Amendment to Allege Use” or a “Statement of Use”
under Section 1(c) or Section 1(d) of the Lanham Act has been filed, solely to
the extent that such a grant of a security interest therein prior to such filing
would impair the validity or enforceability of any registration that issues from
such “intent-to-use” application.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income, franchise and similar taxes,
in each case imposed on (or measured by) net income, net profits or capital by
the United States of America (or any State or other subdivision thereof) or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or any jurisdiction in which such recipient has
a present or former connection (other than any such connection arising solely
from the Loan Documents and the transactions herein) or, in the case of any
Lender or Issuing Bank, in which its applicable lending office is located,
(b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) other than in the case of an
assignee pursuant to a request by a Loan Party under Section 2.19(b), (i) any
federal withholding tax imposed by the United States or (ii) a withholding tax
imposed by the jurisdiction under the laws of which such Lender is organized or
in which its principal office or applicable lending office (or other place of
business) is located, in the case of each of clauses (i) and (ii), that is in
effect and that would apply to amounts payable hereunder to such Agent, Lender,
Issuing Bank or other recipient at the time such Agent, Lender, Issuing Bank or
other recipient becomes a party to any Loan Document (or designates a new
lending office), except to the extent that such Lender or Issuing Bank or other
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.17(a) or Section 2.17(c), (d) any
withholding taxes attributable to such Lender’s or such other recipient’s
failure (other than as a result of a Change in Law) to comply with
Section 2.17(e), and (e) any tax imposed by reason of Section 1471 through 1474
of the Code and regulations and official interpretations promulgated thereunder
(other than as a result of a Change in Law).

“Existing Credit Agreement” shall have the meaning assigned to such term in the
fifth recital to this Agreement.

 

18



--------------------------------------------------------------------------------

“Existing Credit Facilities” shall mean the credit facilities made available to
the Borrower or any of its Subsidiaries pursuant to the Existing Credit
Agreement.

“Facilities” shall mean the respective facility and commitments utilized in
making Loans and credit extensions hereunder, it being understood that as of the
date of this Agreement there is one Facility, i.e., the Revolving Loan Facility

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” shall mean that certain Fee Letter dated July 22, 2010, by and
among Crestwood Holdings LLC (formerly known as First Reserve Crestwood Holdings
LLC), Bank of America N.A., Banc of America Securities LLC, BNP Paribas, BNP
Paribas Securities Corp. and Royal Bank of Canada.

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Administrative Agent Fees and any other fees payable
under the Fee Letter.

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

“Finance Co” shall mean a direct, Wholly-Owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Permitted Junior Indebtedness permitted by this Agreement, which Subsidiary
meets the following conditions at all times: (a) the provisions of Section 5.10
have been complied with in respect of such Subsidiary, and such Subsidiary is a
Subsidiary Loan Party, (b) such Subsidiary shall be a corporation and (c) such
Subsidiary has not (i) incurred, directly or indirectly any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow and for which it serves as co-issuer or
co-borrower, (ii) engaged in any business, activity or transaction, or owned any
property, assets or Equity Interests other than (A) performing its obligations
and activities incidental to the co-issuance or co-borrowing of the Indebtedness
that it was formed to co-issue or co-borrower and (B) other activities
incidental to the maintenance of its existence, including legal, Tax and
accounting administration, (iii) consolidated with or merged with or into any
Person, or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10 and 6.11.

“First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Net Debt as of such date to (b) EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that, to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or

 

19



--------------------------------------------------------------------------------

Section 6.05) or incurrence or repayment of Indebtedness (excluding normal
fluctuations in revolving Indebtedness incurred for working capital purposes)
has occurred during the relevant Test Period, the First Lien Leverage Ratio
shall be determined for the respective Test Period on a Pro Forma Basis for such
occurrences.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(b).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is either (i) incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) or (ii) any Subsidiary of a Foreign Subsidiary.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Gathering and Processing Documents” shall mean (i) the Sixth Amended and
Restated Gas Gathering and Processing Agreement between Quicksilver Resources
Inc., Cowtown Pipeline Partners L.P. and Cowtown Gas Processing Partners L.P.,
effective September 1, 2008, to be amended by the Second Amendment to the Sixth
Amended and Restated Gas Gathering and Processing Agreement between Quicksilver
Resources Inc., Cowtown Pipeline Partners L.P. and Cowtown Gas Processing
Partners L.P., to be entered into as of the Closing Date, (ii) the Gas Gathering
Agreement between Quicksilver Resources Inc. and Cowtown Pipeline Partners L.P.,
as assignee of Cowtown Pipeline L.P., effective December 1, 2009, to be amended
by the Amendment to the Gas Gathering Agreement between Quicksilver Resources
Inc. and Cowtown Pipeline Partners L.P., to be entered into as of the Closing
Date, and (iii) the Amended and Restated Gas Gathering Agreement between
Quicksilver Resources Inc. and Cowtown Pipeline Partners L.P., as assignee of
Cowtown Pipeline L.P., effective September 1, 2008, to be amended by the Second
Amendment to the Gas Gathering Agreement between Quicksilver Resources Inc. and
Cowtown Pipeline Partners L.P., to be entered into as of the Closing Date, each
as amended, restated, supplemented or otherwise modified as permitted hereunder.

“General Partner” shall have the meaning assigned to such term in the third
recital hereto.

“General Partner LLC Agreement” shall mean the First Amended and Restated
Limited Liability Company Agreement of the General Partner, dated as of July 24,
2007, as amended, restated, supplemented or otherwise modified as permitted
hereunder.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such

 

20



--------------------------------------------------------------------------------

Indebtedness, (ii) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness of the payment
thereof or to protect such holders against loss in respect thereof (in whole or
in part) or (v) as an account party in respect of any letter of credit or letter
of guaranty issued to support such Indebtedness, or (b) any Lien on any assets
of the guarantor securing any Indebtedness (or any existing right, contingent or
otherwise, of the holder of Indebtedness to be secured by such a Lien) of any
other Person, whether or not such Indebtedness is assumed by the guarantor;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

“HoldCo” shall have the meaning assigned to such term in the first recital
hereto.

“HoldCo Credit Agreement” shall mean that certain Credit Agreement, dated as of
the date hereof, by and among HoldCo, as borrower, the lenders party thereto,
Bank of America, N.A., as administrative agent and as collateral agent, Royal
Bank of Canada, as syndication agent, BNP Paribas, as documentation agent, and
Banc of America Securities LLC, BNP Paribas Securities Corp., and RBC Capital
Markets Corporation, as joint lead arrangers and joint bookrunners.

“HoldCo Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the HoldCo Credit Agreement.

“Holdings” shall have the meaning assigned to such term in the second recital
hereto.

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Maturity Date” shall mean the maturity date of any Additional Term
Loan Tranche pursuant to Section 2.20.

“Incremental Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20.

“Incremental Revolving Facility Lender” shall have the meaning assigned to such
term in Section 2.20.

 

21



--------------------------------------------------------------------------------

“Incremental Term Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), (h) the principal component of all obligations, contingent
or otherwise, of such Person (i) as an account party in respect of letters of
credit (other than any letters of credit, bank guarantees or similar instrument
in respect of which a back-to-back letter of credit has been issued under or
permitted by this Agreement) and (ii) in respect of banker’s acceptances. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, this Agreement, other than
Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

“Information Memorandum” shall mean the Confidential Information Memorandum
dated August 2010, as modified or supplemented prior to the Closing Date.

“Initial Lenders” shall mean the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.

“Interest Coverage Ratio” shall mean the ratio, for the period of four fiscal
quarters ended on, or if such date of determination is not the end of a fiscal
quarter, most recently prior to the date on which such determination is to be
made of (a) EBITDA to (b) Cash Interest Expense; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.04 or 6.05 has been obtained) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period, the
Interest Coverage Ratio shall be determined for the respective Test Period on a
Pro Forma Basis for such occurrences.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

 

22



--------------------------------------------------------------------------------

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, other than fees and breakage costs incurred in connection
with the repayment of the Existing Credit Facilities, (iii) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense, and (iv) redeemable preferred stock dividend expenses, and
(b) capitalized interest of such Person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and its Subsidiaries with
respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 9 or 12 months or shorter, if at the time of the
relevant Borrowing, all Lenders make interest periods of such length available),
as the Borrower may elect, or the date any Eurodollar Borrowing is converted to
an ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided that, (a) if any Interest
Period for a Eurodollar Loan would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period, and (c) no Interest
Period shall extend beyond the latest of the Revolving Facility Maturity Date or
any Incremental Maturity Date, as applicable. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean BNP and each other Issuing Bank designated pursuant to
Section 2.05(k), in each case in its capacity as an issuer of Revolving Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Revolving Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Revolving Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

23



--------------------------------------------------------------------------------

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding outstanding Incremental Loans. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the period of four consecutive fiscal quarters
of the Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Leverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of the
Borrower), any purchase option, call or similar right of a third party with
respect to such securities.

“Limited Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Limited Partnership of the Borrower, dated as of February 19, 2008,
as amended, restated, supplemented or otherwise modified as permitted hereunder.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any promissory note issued under Section 2.09(e).

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan Documents, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Loan Parties” shall mean the Borrower and each Subsidiary Loan Party.

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and the
Incremental Loans.

 

24



--------------------------------------------------------------------------------

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having (a) Loans (other than Swingline Loans) outstanding under such
Facility, (b) in the case of the Revolving Facility, Revolving L/C Exposures
and Swingline Exposures and (c) unused Commitments under such Facility, that,
taken together, represent more than 50% of the sum of all (x) Loans (other than
Swingline Loans) outstanding under such Facility, (y) in the case of the
Revolving Facility, Revolving L/C Exposures and Swingline Exposures, and (z) the
total unused Commitments under such Facility at such time.

“Margin Differential” shall have the meaning specified in Section 2.20(a).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Limited Partnership” shall mean a publicly traded limited partnership
that is properly treated as a partnership for U.S. federal income tax purposes
by virtue of meeting the requirements of Section 7704(c)(1) of the Code.

“Material Acquisition” shall mean any Permitted Business Acquisition with fair
market value equal to or greater than $50,000,000.

“Material Adverse Effect” shall mean

(a) at all times other than on the Closing Date, the existence of events,
conditions and/or contingencies that have had or are reasonably likely to have
(i) a materially adverse effect on the business, operations, properties, assets
or financial condition of the Borrower and its Subsidiaries, taken as a whole,
or (ii) a material impairment of the validity or enforceability of, or a
material impairment of the material rights, remedies or benefits available to
the Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document; and

(b) solely for purposes of determining whether or not there has been a Material
Adverse Effect on the Closing Date, any change, event, circumstance, development
or occurrence that, individually or in the aggregate with all other changes,
events, circumstances, developments and occurrences, has had or would reasonably
be expected to have a material adverse effect on (a) the condition (financial or
otherwise), business, assets, liabilities or results of operations of the “Sold
Entities” (as defined in the Acquisition Agreement), taken as a whole, excluding
any change, event, circumstance, development or occurrence to the extent
resulting from, arising out of or relating to (i) the Acquisition Agreement
(including the execution and announcement thereof) or the transactions
contemplated thereby, (ii) changes or conditions affecting the natural gas
transportation, gathering and processing industry generally, (iii) changes in
oil or natural gas commodity prices, (iv) changes in economic, market,
financial, regulatory or political conditions generally, (v) acts of war,
terrorism, earthquakes, hurricanes, tornadoes or other natural disasters,
(vi) changes in “Applicable Law” (as defined in the Acquisition Agreement) or
“GAAP” (as defined in the Acquisition Agreement), (vii) seasonal fluctuations
affecting any of the Sold Entities or the natural gas transportation, gathering
and processing industry generally, (viii) the failure of any Sold Entity to meet
any internal forecasts or budgets for any period prior to, on or after the date
of the Acquisition Agreement (provided that any change, event, circumstance,
development or occurrence underlying such failure that is not otherwise excluded
from the definition of “Material Adverse Effect” may be taken into account in
determining whether a Material Adverse Effect has occurred) or (ix) any change
in the price of the “Common Units” (as defined in the Acquisition Agreement) on
the “New York Stock Exchange” (as defined in the Acquisition Agreement), except
to the extent any of the changes, events, circumstances,

 

25



--------------------------------------------------------------------------------

developments or occurrences referred to in clauses (ii), (iii), (iv), (v),
(vi) or (vii) above materially and disproportionately impact the Sold Entities,
taken as a whole, as compared to other companies in the industries in which the
Sold Entities operate (in which event only the extent of such material and
disproportionate impact over the extent of the impact on such other companies
may be taken into account in determining whether a Material Adverse Effect has
occurred) or (b) the ability of Seller or the “Selling Subsidiaries” (as defined
in the Acquisition Agreement) to perform their respective obligations under or
arising out of the Acquisition Agreement or the other “Transaction Documents”
(as defined in the Acquisition Agreement) (other than the “Glen Rose Lease” (as
defined in the Acquisition Agreement)) and to consummate the transactions
contemplated thereby and by the Acquisition Agreement, except to the extent
relating to those matters set forth in Section 1.01 of the “Seller Disclosure
Schedules” (as defined in the Acquisition Agreement).

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of the Borrower or any Relevant Subsidiary in an aggregate principal
amount exceeding U.S. $20.0 million.

“Material Contracts” shall mean, collectively, (i) the Gathering and Processing
Documents, and (ii) any contract or other arrangement, whether written or oral,
to which the Borrower or any Relevant Subsidiary is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

“Material Real Property” shall mean, on any date of determination, any Pipeline
Systems (including any Real Property (other than leased Real Property) upon
which such Pipeline Systems are located), any Processing Plants and any other
Real Property owned in fee by any Loan Party, or group of related tracts of Real
Property, acquired (whether acquired in a single transaction or in a series of
transactions) or owned by a Loan Party having a fair market value (including the
fair market value of improvements owned by any Loan Party and located thereon)
on such date of determination exceeding U.S.$5.0 million, provided that
notwithstanding the foregoing, all Real Property (other than leased Real
Property) associated with a Pipeline System shall be deemed to be Material Real
Property if such Pipeline System has a fair market value exceeding
U.S.$5.0 million.

“Material Subsidiary” shall mean (a) Operating, Operating GP and the Cowtown
Entities, (b) any Finance Co, and (c) each Subsidiary of the Borrower now
existing or hereafter acquired or formed by the Borrower which, on a
consolidated basis for such Subsidiary and its Subsidiaries, (i) for the
applicable Calculation Period accounted for more than 1.5% of the consolidated
revenues of the Borrower and its Subsidiaries or (ii) as of the last day of such
Calculation Period, was the owner of more than 1.5% of the Consolidated Total
Assets of the Borrower and its Subsidiaries; provided that at no time shall the
total assets of all Subsidiaries of the Borrower that are not Material
Subsidiaries exceed, for the applicable Calculation Period, 5.0% of the
Consolidated Total Assets of the Borrower and its Subsidiaries.

“Maximum Leverage Ratio” shall mean, (a) on any date of determination other than
during an Acquisition Period, 5.00:1.00, and (b) on any date of determination
during an Acquisition Period, 5.50:1.00.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, storage, transmission, marketing, buying or selling or other
disposition, whether for such Person’s own account or for the account of others,
of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons, including that used for fuel or consumed in the foregoing
activities; provided, that “Midstream Activities” shall in no event include the
drilling, completion or servicing of oil or gas wells, including, without
limitation, the ownership of drilling rigs.

 

26



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean all Real Property required to be subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered on the Closing Date pursuant to
Section 4.02(h) and the Collateral and Guarantee Requirement or after the
Closing Date pursuant to Section 5.10 and the Collateral and Guarantee
Requirement, as amended, supplemented or otherwise modified from time to time,
with respect to Mortgaged Properties, each in form and substance reasonably
satisfactory to the Collateral Agent, including all such changes as may be
required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary of the Borrower (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets) to any Person of
any asset or assets of the Borrower or any such Subsidiary of the Borrower
(other than those pursuant to Section 6.05(a), (b), (c), (e), (h), (i), or
(j) net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
sales commissions, survey costs, title insurance premiums, and related search
and recording charges, transfer taxes, deed or mortgage recording taxes,
required debt payments and required payments of other obligations relating to
the applicable asset (other than pursuant hereto or pursuant to Permitted Junior
Debt) and any cash reserve for adjustment in respect of the sale price of such
asset established in accordance with GAAP, including without limitation, pension
and post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, and (ii) Taxes paid or
payable as a result thereof; provided that, if no Event of Default exists and
the Borrower has delivered a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business or otherwise invest in the business of the
Borrower and its Subsidiaries, or make investments pursuant to Section 6.04(j),
in each case within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds, except to the extent (1) not so used within
such 12-month period and (2) not contracted to be used within such 12-month
period and not thereafter used within 120 days of such receipt; provided,

 

27



--------------------------------------------------------------------------------

further, that (x) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such proceeds shall
exceed U.S.$5.0 million and (y) no proceeds shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such proceeds in such fiscal year
shall exceed U.S.$10.0 million, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsors.

“NGA” shall have the meaning assigned to such term in Section 3.08(c).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash Management
Agreement or Secured Swap Agreement, respectively, or pursuant to the terms of
any Guarantee thereof, including, without limitation, with respect to any Loan,
Revolving Letter of Credit, Secured Cash Management Agreement or Secured Swap
Agreement, together with the due and punctual performance of all other
obligations of the Borrower and the other Loan Parties under or pursuant to the
terms of this Agreement, the other Loan Documents, any Secured Cash Management
Agreement and any Secured Swap Agreement, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising, and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“Omnibus Agreement” shall mean that certain Omnibus Agreement to be entered into
by the parties thereto substantially in the form of Exhibit J.

“Operating” shall mean Quicksilver Gas Services Operating LLC, a Delaware
limited liability company.

“Operating GP” shall mean Quicksilver Gas Services Operating GP LLC, a Delaware
limited liability company.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

 

28



--------------------------------------------------------------------------------

“Parent Company” shall mean any Person who, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

“Parent Subordinated Note” shall mean that certain Subordinated Promissory Note,
dated as of August 10, 2007, made by the Borrower payable to the order of
Quicksilver Resources Inc. and purchased by HoldCo in connection with the
Acquisition.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, an unsolicited or hostile offer, (b) such acquired Person, division
or line of business of a Person is, or is engaged in, any business or business
activity conducted by the Borrower and its Subsidiaries on the Closing Date,
Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, and (c) immediately after giving effect thereto: (i) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions related thereto shall be consummated in
accordance with applicable laws; and (iii) (A) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
acquisition or formation, with the Financial Performance Covenants recomputed as
at the last day of the most recently ended fiscal quarter of the Borrower and
its Subsidiaries, and, if the total consideration in respect of such acquisition
exceeds U.S.$10.0 million, the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect, together with all relevant financial information for such
Subsidiary or assets, and (B) any acquired or newly formed Subsidiary of the
Borrower shall not be liable for any Indebtedness (except for Indebtedness
permitted by Section 6.01).

“Permitted Encumbrances” shall mean with respect to each Real Property, Pipeline
System and Processing Plant, those Liens and other encumbrances permitted by
paragraphs (b), (c), (d), (e), (h), (k), (l), (m), (v), (w), (x), (aa) or (bb)
of Section 6.02.

“Permitted Holder” shall mean each of the Sponsors and the Sponsor Affiliates.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, or any foreign country recognized by the United States of
America, having capital, surplus and undivided profits in excess of
U.S.$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

 

29



--------------------------------------------------------------------------------

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Borrower and its Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year.

“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by one or both of the Borrower and Finance Co and
(b) unsecured senior Indebtedness issued by one or both of the Borrower and
Finance Co, (i) the terms of which, in the case of each of clauses (a) and (b),
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation prior to the date that is 91 days after the latest of (x) the
Revolving Facility Maturity Date and (y) any Incremental Facility Maturity Date,
(2) do not contain covenants that, taken as a whole, are more restrictive than
those set forth in this Agreement and the other Loan Documents, (3) provide for
covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt and (4) in the case of unsecured subordinated
Indebtedness, provide for subordination of payments in respect of such
Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for high yield securities and (ii) in the case of each of clauses
(a) and (b), in respect of which no Subsidiary of a Borrower that is not an
obligor under the Loan Documents is an obligor; provided that immediately prior
to and after giving effect on a Pro Forma Basis to any incurrence of Permitted
Junior Debt, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Borrower would be in compliance on
a Pro Forma Basis with the Financial Performance Covenants as of the most
recently completed fiscal quarter for which financial statements are available.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted

 

30



--------------------------------------------------------------------------------

Refinancing Indebtedness); provided that (a) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
Permitted Refinancing Indebtedness, with the covenants contained in Section 6.10
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Subsidiaries, (b) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest, breakage costs and premium thereon),
(c) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to that of the Indebtedness being Refinanced, (d) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (e) no Permitted Refinancing Indebtedness shall
have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, and (f) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Pipeline Systems” shall mean, collectively, (a) the natural gas gathering
pipelines located in the southern portion of the Fort Worth Basin in the State
of Texas that are owned by the Loan Parties in connection with their Midstream
Activities, and (b) any other pipelines now or hereafter owned by any Loan Party
that are used in connection with their Midstream Activities.

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prior Liens” shall mean those Liens and other encumbrances permitted by
paragraphs (a), (c), (d), (e), (f), (i), (j), (l), (n), (o), (p), (q), (r),
(dd), or (ff) of Section 6.02; provided that with licenses permitted under
paragraphs (q) or (ff) of Section 6.02 shall be deemed “Prior Liens” solely to
the extent that such licenses are non-exclusive.

 

31



--------------------------------------------------------------------------------

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a) in making any determination of EBITDA on a Pro Forma Basis, pro forma effect
shall be given to any Asset Disposition and to any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and

(b) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,
(y) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (z) with respect to distributions made pursuant to Section 6.06(e), pro
forma effect shall be given to the decrease in cash and Permitted Investments
resulting from such distributions.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Borrower delivers to the Administrative
Agent (i) a certificate of the General Partner or a Financial Officer of the
Borrower setting forth such operating expense reductions and other operating
improvements or synergies and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and other
operating improvements or synergies.

“Processing Plants” shall mean, collectively, (a) the natural gas processing
plant located in Hood County, Texas that is owned by Cowtown Gas and that is
used in the Loan Parties’ Midstream Activities and is integrated with the
Pipeline Systems described in clause (a) of the definition thereof, and (b) any
other processing plants and terminals now or hereafter owned by the Loan
Parties.

“Projections” shall mean the projections of the Borrower and its Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Subsidiaries prior to the Closing
Date.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“PUHCA” shall have the meaning assigned to such term in Section 3.08(c).

 

32



--------------------------------------------------------------------------------

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof. Where the Loan
Documents refer to Real Property as being owned by a Loan Party, this shall be
deemed to include all right, title and interest in Real Property owned or held
by such Loan Party (other than leasehold interests), whether by contract or
otherwise, including rights and interests in easements and rights of way.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Relevant Subsidiaries” shall mean each Material Subsidiary and each other
Subsidiary Loan Party.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

 

33



--------------------------------------------------------------------------------

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of all (w) Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable. The aggregate amount of the Revolving Facility
Commitments on the date hereof is U.S.$400.0 million. To the extent applicable,
Revolving Facility Commitments shall include the Incremental Revolving Facility
Commitments of any Incremental Revolving Facility Lender.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Revolving Facility Lender).

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01 or an Incremental Revolving Facility
Lender pursuant to Section 2.20. Each Revolving Facility Loan shall be a
Eurodollar Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean October 1, 2015 (or if such date
is not a Business Day, the next succeeding Business Day, unless such Business
Day is in the next calendar month, in which case the next preceding Business
Day).

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

34



--------------------------------------------------------------------------------

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Issuing Bank under Section 9.04. The amount of each
Issuing Banks’ Revolving L/C Commitment as of the Closing Date is set forth in
Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Issuing Bank shall have assumed its Revolving L/C Commitment, as applicable. The
aggregate amount of the Revolving L/C Commitments of the Issuing Bank on the
date hereof is U.S.$100.0 million.

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time and
(b) the aggregate principal amount of all Revolving L/C Disbursements that have
not yet been reimbursed at such time. The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“rights of way” shall have the meaning assigned to such term in Section 3.17(b).

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between the Borrower and any Specified
Swap Counterparty.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

35



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements and other instruments and documents executed and
delivered pursuant to any of the foregoing, the Collateral and Guarantee
Requirement or Section 5.10.

“Seller” shall have the meaning assigned to such term in the second recital
hereto.

“Specified Acquisition Agreement Representations” shall mean such of the
representations and warranties relating to Holdings or any of its Subsidiaries
in the Acquisition Agreement as are material to the interests of the Lenders,
but only to the extent that HoldCo has the right to terminate its obligations
under the Acquisition Agreement or the right to not consummate the Acquisition
as a result of a breach of such representations and warranties in the
Acquisition Agreement.

“Specified Swap Counterparty” shall mean any Person that, at the time it enters
into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger or an
Affiliate of a Lender, an Agent or a Joint Lead Arranger, in its capacity as a
party to such Swap Agreement.

“Specified Representations” shall mean the representations and warranties set
forth in Sections 3.01, 3.02(a), 3.02(b)(i)(A) (solely to the extent such
conflict has resulted in a Material Adverse Effect (as defined in the
Acquisition Agreement)), 3.02(b)(i)(B), 3.03, 3.09, 3.10, 3.18 and 3.22.

“Sponsor Affiliate” shall mean (i) each Affiliate of a Sponsor that is neither a
portfolio company nor a company controlled by a portfolio company and (ii) each
general partner of a Sponsor or Sponsor Affiliate who is a partner or employee
of First Reserve Corporation.

“Sponsors” shall have the meaning assigned to such term in the first recital
hereto.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

 

36



--------------------------------------------------------------------------------

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and (ii) is a
Material Subsidiary, and is not a Subsidiary whose guarantee of the Obligations
is prohibited under Section 9.21 or (b) at the option of the Borrower executes
and delivers the Collateral Agreement and otherwise satisfies the Collateral and
Guarantee Requirement.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries or any Parent Company of the Borrower
shall be a Swap Agreement.

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is U.S.$10 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean BNP, in its capacity as a lender of Swingline
Loans, and/or any other Revolving Facility Lender designated as such by the
Borrower after the Closing Date that is reasonably satisfactory to the Borrower
and the Administrative Agent and executes a counterpart to this Agreement as a
Swingline Lender.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

 

37



--------------------------------------------------------------------------------

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Closing Date pursuant to the Transaction Documents,
including (a) the consummation of the Acquisition; (b) the execution and
delivery of the Loan Documents and the initial borrowings hereunder; (c) the
Closing Date Refinancing; and (d) the payment of all fees and expenses owing in
connection with the foregoing.

“Trigger Date” shall mean the first date of delivery of financial statements
after the Closing Date pursuant to Section 5.04(a) or (b).

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application

 

38



--------------------------------------------------------------------------------

thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; provided further that, notwithstanding the foregoing, upon
and following the acquisition of any business or new Subsidiary by the Borrower
in accordance with this Agreement, in each case that would not constitute a
“significant subsidiary” for purposes of Regulation S-X, financial items and
information with respect to such newly-acquired business or Subsidiary that are
required to be included in determining any financial calculations and other
financial ratios contained herein for any period prior to such acquisition shall
not be required to be in accordance with GAAP so long as the Borrower is able to
reasonably estimate pro forma adjustments in respect of such acquisition for
such prior periods, and in each case such estimates are made in good faith and
are factually supportable.

Section 1.03. Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Facility Lender agrees to make Revolving Facility Loans, in each
case from time to time during the Availability Period, comprised of Eurodollar
Loans and ABR Loans to the Borrower in U.S. Dollars in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Facility Credit
Exposure exceeding such Lender’s Revolving Facility Commitment and (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided, that, the aggregate principal amount of Revolving Loans
borrowed on the Closing Date, together with the aggregate face amount of any
Revolving Letters of Credit issued on the Closing Date, shall not exceed U.S.
$275.0 million. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Facility Loans. The Revolving Facility shall be available as ABR Loans
or Eurodollar Loans.

Section 2.02. Loans and Borrowings. (a) Each Loan to the Borrower shall be made
as part of a Borrowing consisting of Loans under the same Facility and of the
same Type and in the same currency made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, ratably in accordance with their respective Swingline
Commitments); provided, however, that Revolving Facility Loans shall be made by
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Percentages on the date such Loans are made hereunder. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Borrower may request in accordance herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of a Revolving L/C Disbursement as contemplated by

 

39



--------------------------------------------------------------------------------

Section 2.05(e). At the time that each ABR Borrowing by the Borrower is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing by the Borrower shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type and under more than one
Facility may be outstanding at the same time; provided that there shall not at
any time be more than a total of (i) ten (10) Interest Periods in respect of
Borrowings outstanding under the Revolving Facility and (ii) five (5) Interest
Periods in respect of Borrowings outstanding under all other Facilities.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after, in the case
of Revolving Loans, the Revolving Facility Maturity Date and, in the case of
Incremental Term Loans, the applicable Incremental Facility Maturity Date.

Section 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Borrowing of Incremental Term Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a Borrowing
consisting of Eurodollar Loans, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (ii) in the
case of a Borrowing consisting of ABR Loans, not later than 12:00 noon, New York
City time, one (1) Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) whether the requested Borrowing is to be Revolving Facility Borrowing or a
Borrowing of Incremental Term Loans;

(b) the aggregate amount of the requested Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

40



--------------------------------------------------------------------------------

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (y) the outstanding Swingline Loans of such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitments or (z) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be ABR Loans under this Agreement.

(b) To request a Swingline Borrowing, the Borrower shall notify the Swingline
Lenders of such request by telephone (confirmed by a Swingline Borrowing Request
by telecopy) not later than 11:00 a.m., New York City time on the day of the
proposed Swingline Borrowing. Each such notice and Swingline Borrowing Request
shall be irrevocable and shall specify (i) the requested date (which shall be a
Business Day), (ii) the amount of the requested Swingline Borrowing, (iii) the
term of such Swingline Loan, and (iv) the location and number of the Borrower’s
account to which funds are to be disbursed. Each Swingline Lender shall make
each Swingline Loan to be made by it hereunder in accordance with
Section 2.02(a) on the proposed date thereof by wire transfer of immediately
available funds by 3:00 p.m., New York City time, to the account of the Borrower
(or, in the case of a Swingline Borrowing made to finance the reimbursement of a
Revolving L/C Disbursement as provided in Section 2.05(e), by remittance to the
applicable Issuing Bank).

(c) A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Lenders) not later than 10:00 a.m., New York City
time on any Business Day, require the Revolving Facility Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
applicable Swingline Lender, such Revolving Facility Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Revolving Facility Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments by the Borrower in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by a Swingline Lender from the
Borrower (or any other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be remitted promptly to the Administrative
Agent; any such amounts received by the Administrative Agent shall be remitted
promptly by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph

 

41



--------------------------------------------------------------------------------

and to such Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

Section 2.05. Revolving Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Revolving
Letters of Credit denominated in U.S. Dollars for its own account or on behalf
of any other Loan Party in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the date that is five (5) Business Days prior to the Revolving
Facility Maturity Date; provided, that, the aggregate face amount of any
Revolving Letters of Credit issued on the Closing Date, together with the
aggregate principal amount of any Revolving Loans borrowed on the Closing Date,
shall not exceed U.S. $275.0 million. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, an Issuing Bank relating to
any Revolving Letter of Credit, the terms and conditions of this Agreement shall
control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Revolving Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section) or extension of an outstanding Revolving Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Revolving Letter of
Credit, or identifying the Revolving Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Revolving Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Revolving Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Revolving Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit. A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments and (ii) the aggregate available
amount of all Revolving Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Revolving L/C Commitment.

(c) Expiration Date. Each Revolving Letter of Credit shall expire at or prior to
the close of business on the earlier of (A) unless the applicable Issuing Bank
agrees to a later expiration date, the date one (1) year after the date of the
issuance of such Revolving Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date;
provided that any Revolving Letter of Credit with a one-year tenor may provide
for the automatic renewal thereof for additional one-year periods (which, in no
event, shall extend beyond the date referred to in clause (B) of this
paragraph (c)). Notwithstanding the foregoing, the Borrower may request the
issuance of one or more Revolving Letters of Credit that expire at or prior to
the close of business on the date that is five (5) Business Days prior to the
Revolving Facility Maturity Date; provided that the Revolving L/C Exposure in
respect of Revolving Letters of Credit issued pursuant to this sentence shall
not exceed U.S.$10.0 million.

 

42



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Revolving Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in U.S. Dollars such Revolving Facility Lender’s Revolving Facility
Percentage of each Revolving L/C Disbursement made by such Issuing Bank not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Reimbursement. If the applicable Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the Borrower shall
reimburse such Revolving L/C Disbursement by paying to the Administrative Agent
an amount equal to such Revolving L/C Disbursement in U.S. Dollars, not later
than 3:00 p.m., New York City time, on the Business Day immediately following
the date the Borrower receives notice under paragraph (g) of this Section of
such Revolving L/C Disbursement; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Loan, a Eurodollar Loan
or a Swingline Borrowing in an equivalent amount, and, in each case to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Loan or Borrowing, as applicable;
provided that in the case of any Eurodollar Loan, such request must be made
three Business Days prior to such refinancing in accordance with Section 2.03.
If the Borrower fails to reimburse any Revolving L/C Disbursement when due, then
the Administrative Agent shall promptly notify the applicable Issuing Bank and
each other Revolving Facility Lender of the applicable Revolving L/C
Disbursement, the payment then due from the Borrower and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof.
Promptly following receipt of such notice, each Revolving Facility Lender shall
pay to the Administrative Agent in U.S. Dollars its Revolving Facility
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank in U.S. Dollars the amounts so received by it from
the Revolving Facility Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Facility Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Facility Lender pursuant to this paragraph to reimburse an Issuing
Bank for any Revolving L/C Disbursement (other than the funding of an ABR Loan,
a Eurodollar Loan, or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such Revolving L/C Disbursement.

 

43



--------------------------------------------------------------------------------

(f) Obligations Absolute. The obligation of the Borrower to reimburse Revolving
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Revolving Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Revolving Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Issuing Bank under a Revolving Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Revolving Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, in each case, payment by the Issuing Bank shall not have
constituted gross negligence or willful misconduct. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Revolving Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Revolving Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
the applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are determined by a court having jurisdiction to
have been caused by (A) such Issuing Bank’s failure to exercise reasonable care
when determining whether drafts and other documents presented under a Revolving
Letter of Credit comply with the terms thereof or (B) such Issuing Bank’s
refusal to issue a Revolving Letter of Credit in accordance with the terms of
this Agreement. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised reasonable care in each such
determination and each refusal to issue a Revolving Letter of Credit. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Revolving Letter of
Credit, the applicable Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Revolving Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Revolving Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a Revolving L/C Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such Revolving L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to ABR Loans; provided that, if such
Revolving L/C Disbursement is not reimbursed by the Borrower when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall

 

44



--------------------------------------------------------------------------------

apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Revolving Facility Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such
Revolving Facility Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Revolving Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Revolving Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Revolving Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or 7.01(i), as provided in the following proviso or (ii) in the case of any
other Event of Default, on the third Business Day following the date on which
the Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind. The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall control, including the
exclusive right of withdrawal, such account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of (A) for so long as an Event of Default shall be
continuing, the Administrative Agent and (B) at any other time, the Borrower, in
each case, in term deposits constituting Permitted Investments and at the risk
and expense of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for Revolving L/C Disbursements for which such Issuing Bank has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Revolving L/C Reimbursement Obligations of the Borrower for
the Revolving L/C Exposure at such time or, if the maturity of the Loans to the
Borrower has been accelerated (but subject to the consent of Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the

 

45



--------------------------------------------------------------------------------

Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount together with
interest thereon (to the extent not applied as aforesaid) shall be returned to
the Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.11(b) and no Event of Default
shall have occurred and be continuing.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to four Lenders that agree (in their sole
discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.

(l) Reporting. Each Issuing Bank shall (i) provide to the Administrative Agent
copies of any notice received from the Borrower pursuant to Section 2.05(b) no
later than the next Business Day after receipt thereof, (ii) provide the
Administrative Agent with a copy of the Revolving Letter of Credit, or the
amendment, renewal or extension of the Revolving Letter of Credit, as
applicable, on the Business Day on which such Issuing Bank issues, amends,
renews or extends any Revolving Letter of Credit, (iii) on each Business Day on
which such Issuing Bank makes any Revolving L/C Disbursement, advise the
Administrative Agent of the date of such Revolving L/C Disbursement and the
amount of such Revolving L/C Disbursement and (iv) on any other Business Day,
furnish the Administrative Agent with such other information as the
Administrative Agent shall reasonably request. If requested by any Lender, the
Administrative Agent shall provide copies to such Lender of the documents
referred to in clause (ii) of the preceding sentence.

Section 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time (or,
in the case of Incremental Term Loans, such other time as shall be agreed to by
the Incremental Term Lenders), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account of the
Borrower as is designated by the Borrower in the Borrowing Request; provided
that ABR Loans and Swingline Borrowings made to finance the reimbursement of a
Revolving L/C Disbursement and reimbursements as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

 

46



--------------------------------------------------------------------------------

Section 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same day)
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to one of its Eurodollar Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to an ABR Borrowing. Notwithstanding any contrary

 

47



--------------------------------------------------------------------------------

provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders (unless such Event of Default is an
Event of Default under Section 7.01(h) or (i), in which case no such request
shall be required), so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of U.S.$500,000 and not less than U.S.$2.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments), and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans by
the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent. Each reduction of the Revolving Facility Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Facility
Commitments.

Section 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan on the Revolving Facility Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Facility Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least seven Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Facility Borrowing (other than a Borrowing that is
required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e)) is made, the Borrower shall repay all Swingline
Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

48



--------------------------------------------------------------------------------

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and the Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder, and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit G-1 or Exhibit G-2, as applicable. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including, to the extent requested by any assignee,
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10. Repayment of Loans. (a) To the extent not previously paid, all
Revolving Facility Loans shall be due and payable on the Revolving Facility
Maturity Date, and all Incremental Loans shall be due and payable as and when
set forth in the joinder agreement with respect thereto and, to the extent not
previously paid, all Incremental Term Loans shall be due and payable on the
Incremental Maturity Date applicable to such Incremental Term Loans.

(b) (x) all Net Proceeds pursuant to Section 2.11(c) shall be applied (i) first,
ratably among the Incremental Term Lenders, in each case to prepay Incremental
Term Loans in direct order of maturity to all amortization payments in respect
of the Incremental Term Loans due in the immediately succeeding 24 month period
from the date of such prepayment, and if any such Net Proceeds remain after such
payment, then on a pro rata basis to the remaining amortization payments in
respect of the Incremental Term Loans, (ii) second, if any excess Net Proceeds
remain after prepaying all Incremental Term Loans then outstanding, applied
ratably among the Swingline Lenders to prepay any outstanding Swingline Loans,
and (iii) third, if any excess remains after prepaying all Swingline Loans then
outstanding, applied ratably among the Revolving Lenders to prepay any Revolving
Facility Loans then outstanding and (y) any optional prepayments of the
Revolving Facility Loans or the Incremental Term Loans pursuant to
Section 2.11(a) shall be applied ratably among the relevant Lenders under the
Revolving Facility Loans or the Incremental Term Loans, as applicable, as
directed by the Borrower.

(c) Prior to any repayment of any Borrowing, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than 2:00 p.m.,
New York City time, (i) in the case of an ABR Borrowing, one Business Day before
the scheduled date of such repayment and (ii) in the case of a Eurodollar
Borrowing, three Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing (x) in the case of the Revolving Facility, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders at the time of such repayment) and (y) in all other cases,
shall be applied ratably to the Loans included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., New York City time, on the scheduled date of such
repayment.

 

49



--------------------------------------------------------------------------------

Section 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay Revolving Facility Loans in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in the form of Exhibit B hereto provided in accordance with
Section 2.10(c). The Borrower shall have the right to prepay Incremental Term
Loans as set forth in the applicable joinder agreement in respect of such
Incremental Term Loans.

(b) If on any date, the Administrative Agent notifies the Borrower that the
Revolving Facility Credit Exposure exceeds the aggregate Revolving Facility
Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans (and, to
the extent after giving effect to such prepayment, the Revolving Facility Credit
Exposure still exceeds the aggregate Revolving Facility Commitments of the
Lenders, deposit cash collateral in an account with the Administrative Agent (or
an account in the name of the Administrative Agent with another institution
designated by the Administrative Agent) pursuant to Section 2.05(j)) such that
the aggregate amount so prepaid by the Borrower and cash collateral so deposited
in an account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the Administrative
Agent) pursuant to Section 2.05(j)) shall be sufficient to reduce such sum to an
amount not to exceed the aggregate Revolving Facility Commitments of the Lenders
on such date together with any interest accrued to the date of such prepayment
on the aggregate principal amount of Revolving Facility Loans prepaid. The
Administrative Agent shall give prompt notice of any prepayment required under
this Section 2.11(b) to the Borrower and the Lenders.

(c) The Borrower shall apply all Net Proceeds received by it or its Subsidiaries
upon (and in any event within three Business Days of) receipt thereof to prepay
any Incremental Term Loans and/or Revolving Facility Borrowings in accordance
with paragraphs (b) and (c) of Section 2.10.

(d) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made by the Borrower pursuant to
paragraph (c) of this Section 2.11 at least five (5) Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

(e) In the event of any termination of all the Revolving Facility Commitments,
the Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Facility Loans and all its outstanding Swingline Loans and
terminate all its outstanding Revolving Letters of Credit and/or cash
collateralize such Revolving Letters of Credit in accordance with
Section 2.05(j). If as a result of any partial reduction of the Revolving
Facility Commitments, the aggregate Revolving Facility Exposure would exceed the
aggregate Revolving Facility Commitments of all Revolving Facility Lenders after
giving effect thereto, then the Borrower shall, on the date of such reduction,
repay or prepay Revolving Facility Loans or Swingline Loans (or a combination
thereof) and/or cash collateralize Revolving Letters of Credit in an amount
sufficient to eliminate such excess.

 

50



--------------------------------------------------------------------------------

Section 2.12. Fees. (a) The Borrower agrees to pay to each Lender, without
duplication of any other amounts paid to such Lender (other than any Defaulting
Lender), through the Administrative Agent, three Business Days after the last
day of March, June, September and December in each year, and on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the Available Unused Commitment of such Lender during the preceding quarter up
until the last day of such quarter (or other period commencing with the Closing
Date (or the last date on which such fee was paid) and ending with the last day
of such quarter or the Revolving Facility Maturity Date or the date on which the
last of the Commitments of such Lender shall be terminated, as applicable) at
the rate per annum equal to 0.50%.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Closing Date and shall cease
to accrue on the date on which the last of the Commitments of such Lender shall
be terminated as provided herein.

(b) The Borrower from time to time agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December of
each year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fee (a “Revolving L/C
Participation Fee”) on such Lender’s Revolving Facility Percentage of the daily
aggregate Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed Revolving L/C Disbursements), during the preceding quarter (or
shorter period commencing with the Closing Date (or the last date on which such
fee was paid) and ending with the last day of such quarter or the Revolving
Facility Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated, as applicable) at the rate per annum equal to the
Applicable Margin for Eurodollar Revolving Facility Borrowings effective for
each day in such period.

(c) The Borrower from time to time agrees to pay to each Issuing Bank, for its
own account, (x) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall terminate as provided herein, a fronting
fee in an amount equal to 0.25% per annum of the daily average stated amount of
such Revolving Letter of Credit, in respect of each Revolving Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Revolving Letter of Credit to and including the termination of
such Revolving Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Revolving Letter of Credit or any Revolving
L/C Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All Revolving L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the administrative fee set forth in clause (c) of the
fourth paragraph of the Fee Letter at the times specified therein or such other
administrative fee as agreed between the Borrower and the Administrative Agent
in writing (such fees, the “Administrative Agent Fees”) and to pay all other
fees due and payable under clauses (a) and (b) of the fourth paragraph of the
Fee Letter, provided, that, for the avoidance of doubt, for purposes of
calculating the fees payable under clauses (a) and (b) of the fourth paragraph
of the Fee Letter, the aggregate amount of the Revolving Facility on the Closing
Date shall be equal to $400,000,000.

 

51



--------------------------------------------------------------------------------

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13. Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each ABR Loan (including each Swingline Loan) at the
Alternate Base Rate plus the Applicable Margin.

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Eurodollar Loan plus the Applicable Margin.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, the Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (y) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans with respect to the Revolving
Facility in paragraph (a) of this Section; provided that this paragraph (c)
shall not apply to any Default or Event of Default that has been waived by the
Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date for such Loan, and in the case of (i) Revolving
Facility Loans, upon termination of the Revolving Facility Commitments and
(ii) Incremental Term Loans, on the applicable Incremental Maturity Date;
provided that (x) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (y) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the Prime Rate), a year of 365 days or 366
days, as the case may be; or (ii) otherwise, on the basis of a year of 360 days.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility or any Facility of Incremental Term Loans
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give written notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the

 

52



--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to an ABR Borrowing on the last day of the
Interest Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing or shall
be made as a Borrowing bearing interest at such rate as the Required Lenders or
the Majority Lenders under the Revolving Facility or any Facility of Incremental
Term Loans shall agree adequately reflects the costs to the Revolving Facility
Lenders of making the Loans comprising such Borrowing.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, FDIC
insurance or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
tax, costs, expenses or other condition affecting this Agreement or Loans made
by such Lender or any Revolving Letter of Credit or participation therein
(including a condition similar to the events described in clause (i) above in
the form of a tax, cost or expense) (except in each case (A) for Indemnified
Taxes indemnified pursuant to Section 2.17 and Excluded Taxes and (B) for
changes in the rate of tax on the overall rate of net income of such Lender);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Revolving Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise)
(except in each case (A) for Indemnified Taxes indemnified pursuant to
Section 2.17 and Excluded Taxes and (B) for changes in the rate of tax on the
overall rate of net income of such Lender), then the Borrower will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered in connection therewith.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
any of the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank or as a consequence
of the Commitments to make any of the foregoing, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered in connection therewith.

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

53



--------------------------------------------------------------------------------

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Eurodollar
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurodollar Loan, for
the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the Eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party, the Administrative Agent or any other Person acting on behalf of the
Administrative Agent in regards to payments hereunder shall be required to
deduct Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender, or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes and Other Taxes been made, (ii) such Loan
Party, if required to deduct any such Taxes, shall make such deductions and
(iii) such Loan Party, if required to deduct any such Taxes, shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

54



--------------------------------------------------------------------------------

(b) In addition, each Loan Party shall pay any Other Taxes payable on account of
any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (other than Indemnified Taxes or
Other Taxes resulting from gross negligence or willful misconduct of the
Administrative Agent, such Lender or such Issuing Bank) without duplication of
any amounts indemnified under Section 2.17(a)) paid by the Administrative Agent
or such Lender or Issuing Bank, as applicable, on or with respect to any payment
by or on account of any obligation of such Loan Party under, or otherwise with
respect to, any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that a certificate
as to the amount of such payment or liability and setting forth in reasonable
detail the basis and calculation for such payment or liability delivered to such
Loan Party by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error of the Lender, the Issuing Bank or the Administrative
Agent, as applicable.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender or Issuing Bank that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it
may lawfully do so, deliver to the Borrower and the Administrative Agent two
copies of U.S. Internal Revenue Service Form W-8BEN (claiming the benefits of an
applicable income tax treaty), W-8EXP, W-8IMY (together with any required
attachments) or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit H and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Each Lender
or Issuing Bank that is not a Non-U.S. Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue Service Form W-9, properly completed and duly executed
by such Lender or Issuing Bank, claiming complete exemption (or otherwise
establishing an exemption) from U.S. backup withholding on all payments under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Lender or Issuing Bank, to the extent it may lawfully do so, on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Lender or Issuing Bank, to the extent it may
lawfully do so, shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender or Issuing Bank. Each
Lender or Issuing Bank shall promptly notify the Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower or the Administrative Agent
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Without limiting the foregoing, any Lender or

 

55



--------------------------------------------------------------------------------

Issuing Bank that is entitled to an exemption from or reduction of withholding
Tax otherwise indemnified against by a Loan Party pursuant to this Section 2.17
with respect to payments under any Loan Document shall deliver to the Borrower
or the relevant Governmental Authority (with a copy to the Administrative
Agent), to the extent such Lender or Issuing Bank is legally entitled to do so,
at the time or times prescribed by applicable law such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by the Borrower or the Administrative Agent to permit such payments to
be made without such withholding tax or at a reduced rate; provided that in such
Lender’s or Issuing Bank’s judgment such completion, execution or submission
would not materially prejudice such Lender or Issuing Bank.

(f) If the Administrative Agent, Lender or Issuing Bank determines, in good
faith and in its sole discretion, that it has received a refund of Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, Lender or Issuing Bank (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent, Lender or
Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, Lender or Issuing Bank, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, Lender or Issuing Bank in the event such
Administrative Agent, Lender or Issuing Bank is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent, Lender or Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Revolving L/C Disbursements, or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan or (ii) Revolving L/C Reimbursement Obligations shall in each case
be made in U.S. Dollars. All payments of other amounts due hereunder or under
any other Loan Document shall be made in U.S. Dollars. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment

in accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

56



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed Revolving L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Revolving L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed Revolving L/C Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving
Facility Loans or Incremental Term Loans or participations in Revolving L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Facility Loans or
Incremental Term Loans and participations in Revolving L/C Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in Revolving Facility Loans or
Incremental Term Loans and participations in Revolving L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Revolving L/C Disbursements to any assignee or participant, other than to the
Borrower or any Loan Party (as to which the provisions of this paragraph (c)
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

57



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then such Loan Party may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent and, solely in the case of an
assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank and each Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Revolving L/C Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
such Loan Party (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent and, solely in the case of an assignment of
Revolving Facility Commitments and/or Revolving Facility Loans, each Issuing
Bank and each Swingline Lender, provided that: (i) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04.

 

58



--------------------------------------------------------------------------------

Section 2.20. Increase in Revolving Facility Commitments; Incremental Term Loan
Commitments. (a) Incremental Commitments. At any time following the earlier of
(x) completion of the syndication of the Revolving Loan Facility (as reasonably
determined by the Administrative Agent) and (y) 90 days after the Closing Date
and prior to the Revolving Facility Maturity Date, the Borrower may by written
notice to the Administrative Agent elect to request an increase to the existing
Revolving Facility Commitments (any such increase, the “Incremental Revolving
Facility Commitments”) and/or may request that commitments be made in respect of
term loans (the “Incremental Term Facility Commitments” and together with the
Incremental Revolving Facility Commitments, if any, the “Incremental
Commitments”), in an aggregate principal amount, collectively, not to exceed the
greater of (x) U.S.$50.0 million and (y) U.S.$100.0 million if on a Pro Forma
Basis, after giving effect to the incurrence of such Incremental Term Loans or
such Incremental Revolving Facility Commitments, the First Lien Leverage Ratio
would not exceed 3.50 to 1.00, or, in each case, a lesser amount in integral
multiples of U.S.$5.0 million. Such notice shall specify the date (an “Increased
Amount Date”) on which the Borrower proposes that the Incremental Commitments,
and in the case of Incremental Term Facility Commitments, the date the
Incremental Term Loans, shall be made available, which shall be a date not less
than 5 Business Days after the date on which such notice is delivered to the
Administrative Agent. The Borrower shall notify the Administrative Agent in
writing of the identity of each Revolving Facility Lender or other financial
institution (which in any event shall not be the Borrower or an Affiliate of the
Borrower) reasonably acceptable to the Administrative Agent, and in the case of
any Person committing to any Incremental Revolving Facility Commitment,
reasonably acceptable to the Issuing Banks and the Swingline Lenders (each, an
“Incremental Revolving Facility Lender,” an “Incremental Term Lender”, or
generally, an “Incremental Lender”, as applicable) to whom the Incremental
Commitments have been (in accordance with the prior sentence) allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide an Incremental Commitment. Such Incremental Commitments
shall become effective as of such Increased Amount Date, and in the case of
Incremental Term Facility Commitments, such new Loans in respect thereof
(“Incremental Term Loans”) shall be made on such Increased Amount Date; provided
that (i) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such Incremental Commitments and
Incremental Term Loans; (ii) the representations and warranties contained in
Article III and the other Loan Documents shall be true and correct in all
material respects on and as of the Increased Amount Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date; (iii) the Borrower and its Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such Incremental
Commitments and Incremental Term Loans, with the covenants contained in
Section 6.10 and Section 6.11 recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries; (iv) such increase in
the Incremental Commitments shall be evidenced by one or more joinder agreements
executed and delivered to Administrative Agent by each Incremental Lender, as
applicable, and each shall be recorded in the register, each of which shall be
reasonably satisfactory to the Administrative Agent and subject to the
requirements set forth in Section 2.17(e); (v) the Borrower shall make any
payments required pursuant to Section 2.16 in connection with the provisions of
the Incremental Commitments; (vi) the Borrower and its Affiliates shall not be
permitted to commit to or participate in any Incremental Commitments or make any
Incremental Term Loans and (vii) if the Applicable Margin for any Incremental
Term Loan exceeds the then applicable Applicable Margin for the Revolving
Facility by more than 50 basis points (the excess of (A) such Applicable Margin
for the Incremental Term Loans over (B) the Applicable Margin for the Revolving
Facility plus 50 basis points being the relevant “Margin Differential”), then
each Applicable Margin for the Revolving Facility for

 

59



--------------------------------------------------------------------------------

each adversely affected existing Revolving Facility Commitment shall
automatically be increased by the Margin Differential effective upon the making
of the Incremental Term Loan. Each of the parties hereto hereby agrees that,
upon the effectiveness of any joinder agreements in connection with any
Incremental Commitments as described in the preceding sentence, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Commitments and the
Incremental Term Loans evidenced thereby, and the Administrative Agent and the
Borrower may revise this Agreement to evidence such amendments without the
consent of any Lender.

(b) On any Increased Amount Date on which Incremental Revolving Facility
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Facility Lenders shall assign to
each of the Incremental Revolving Facility Lenders, and each of the Incremental
Revolving Facility Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Revolving Letters of
Credit and Swingline Loans outstanding on such Increased Amount Date that will
result in, after giving effect to all such assignments and purchases, such
Revolving Facility Loans and participations in Revolving Letters of Credit and
Swingline Loans being held by existing Revolving Facility Lenders and
Incremental Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such
Incremental Revolving Facility Commitments to the Revolving Facility
Commitments, (ii) each Incremental Revolving Facility Commitment shall be deemed
for all purposes a Revolving Facility Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Facility Loan and have the same
terms as any existing Revolving Facility Loan and (iii) each Incremental
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.

(c) Subject to the satisfaction of the foregoing terms and conditions, any loans
made in respect of any Incremental Term Loan Commitment shall be made as a new
tranche of term loans (an “Additional Term Loan Tranche”) or as part of an
existing Additional Term Loan Tranche previously incurred pursuant to this
Section 2.20; provided that (x) any Additional Term Loan Tranche shall not
mature prior to the Revolving Facility Maturity Date and the Additional Term
Loan Tranche shall include such scheduled amortization provisions as determined
by the Borrower and the Incremental Term Lenders committing to such Additional
Term Loan Tranche, (y) the interest rates applicable to such Additional Term
Loan Tranche shall be determined by the Borrower and the Incremental Term
Lenders and (z) the Additional Term Loan Tranche shall be on terms and pursuant
to documentation to be determined by the Borrower and the Incremental Term
Lenders, provided that to the extent such terms and documentation are not
consistent with the Revolving Facility, except to the extent provided by
sub-clauses (x) and (y) above and except to the extent necessary to reflect
inherent differences between term loan facilities and revolving credit
facilities, they shall be reasonably satisfactory to the Administrative Agent.

(d) All Incremental Term Loans made on any Increased Amount Date will be made in
accordance with the procedures set forth in Section 2.03.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Commitments and the Incremental Lenders.

(f) As a condition precedent to the Borrower’s incurrence of additional
Indebtedness pursuant to this Section 2.20, (i) the Borrower shall, and shall
cause each Loan Party to, enter into, and deliver to the Administrative Agent
and the Collateral Agent, reaffirmations of the guarantees and the security
interests and Liens granted by the Loan Parties under the Collateral Documents
in a form

 

60



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent and the Collateral Agent and
(ii) with respect to any Mortgaged Property, the Borrower shall, and shall cause
each Loan Party to, enter into, and deliver to the Administrative Agent and the
Collateral Agent, upon the reasonable request of the Administrative Agent and/or
the Collateral Agent (x) mortgage modifications or new Mortgages with respect to
any Mortgaged Property in each case in proper form for recording in the relevant
jurisdiction and in a form reasonably satisfactory to the Administrative Agent
and the Collateral Agent and (y) all other items reasonably requested by the
Collateral Agent that are reasonably necessary to maintain the continuing
perfection or priority of the Lien of the Mortgages as security for such
Obligations.

Section 2.21. Illegality. If any Lender reasonably determines that any change in
law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for any Lender or its applicable lending
office to make or maintain any Eurodollar Loans, then, on notice thereof by such
Lender to the Borrower through the Administrative Agent, any obligations of such
Lender to make or continue Eurodollar Loans or to convert ABR Borrowings to
Eurodollar Borrowings, as the case may be, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such Eurodollar Borrowings of such Lender to ABR Borrowings
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Borrowings to such day, or immediately, if
such Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

Section 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 2.12(a);

(b) the aggregate principal amount of Loans, Revolving L/C Exposures, Swingline
Exposures and Available Unused Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders, Required Lenders, Majority Lenders
or affected Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.08); provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender,
(ii) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (iii) any amendment that
reduces the principal amount of, or rate of interest on, any Loan made by such
Defaulting Lender, shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or Revolving L/C Exposure exists at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure or Revolving L/C Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages but only to the extent (x) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Facility Commitment and (y) the conditions set forth in Section 4.01 are
satisfied at such time; and

 

61



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s Revolving L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such Revolving L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to Section 2.22(c)(ii)(y), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

(iv) if the Swingline Exposure or Revolving L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to Section 2.22(c)(i), then the fees payable to
the Lenders pursuant to Section 2.12 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentage; and

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable
to the applicable Issuing Bank until such Revolving L/C exposure is cash
collateralized and / or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Revolving Letter of Credit, unless it is satisfied
that the related exposure will be 100% covered by the Revolving Facility
Commitments of the non-Defaulting Lenders or cash collateral will be provided by
the Borrower in accordance with Section 2.22(c), and participating interests in
any such newly issued or increased Revolving Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender, (iii) third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, (iv) fourth, if so determined by the Administrative Agent or
requested by an Issuing Bank or Swingline Lender, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swingline Loan or Revolving
Letter of Credit, (v) fifth, to the payment of any amounts owing to the Lenders
or an Issuing Bank or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or such Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such

 

62



--------------------------------------------------------------------------------

Defaulting Lender’s breach of its obligations under this Agreement, (vi) sixth,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement and
(vii) seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction, provided, with respect to this clause (vii), that if
such payment is (x) a prepayment of the principal amount of any Loans in respect
of which a Defaulting Lender has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 2.11 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to Section 2.05(j) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(f) In the event that the Administrative Agent, the Borrower, each Issuing Bank
and each Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Revolving L/C Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Facility Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Facility Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Relevant Subsidiaries, and the Subsidiaries to the extent
applicable, that:

Section 3.01. Organization; Powers. The Borrower and each of its Relevant
Subsidiaries (a) is duly organized, validly existing and (if applicable) in good
standing under the laws of the jurisdiction of its organization except for such
failure to be in good standing which could not reasonably be expected to have a
Material Adverse Effect (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of its Relevant Subsidiaries of each of the Loan Documents to
which it is a party, and the borrowings hereunder and the Transactions (a) have
been duly authorized by all necessary corporate, stockholder, limited liability
company or partnership action required to be obtained by the Borrower and such
Relevant Subsidiaries and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any such Relevant
Subsidiary, (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (C) any provision of any indenture,
lease, agreement or other instrument to which the Borrower or any such Relevant
Subsidiary is a party or by which any of them or any of their respective
property is or may be bound, (ii) be in conflict with, result in a breach of or

 

63



--------------------------------------------------------------------------------

constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, lease, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this
clause (b), could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (c) will not result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by the Borrower or any such Relevant Subsidiary, other
than the Liens permitted by Section 6.02.

Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (c) implied covenants of good faith and fair dealing.

Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (iii) such actions, consents, approvals,
registrations or filings, the failure to be obtained or made which could not
reasonably be expected to have a Material Adverse Effect.

Section 3.05. Financial Statements. There has heretofore been furnished to the
Lenders the following (and the following representations and warranties are made
with respect thereto):

(a) The audited consolidated balance sheets as of December 31, 2007,
December 31, 2008 and December 31, 2009 and the related audited consolidated
statements of operations and retained earnings, comprehensive income and cash
flows of the Borrower for the years ended December 31, 2007, December 31, 2008
and December 31, 2009, were prepared in accordance with GAAP applied not only
during such periods but also as compared to the periods covered by the financial
statements of the Borrower referred to in paragraph (b) of this Section 3.05
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Borrower as of the dates thereof and its
consolidated results of operations and cash flows for the period then ended.

(b) The unaudited interim consolidated balance sheet as of June 30, 2010, and
the related statements of income, stockholders’ equity and cash flows of the
Borrower for each completed fiscal quarter since the date of the most recent
audited financial statements and ending 45 days prior to the Closing Date were
prepared in accordance with GAAP consistently applied not only during such
periods but also as compared to the periods covered by the financial statements
of the Borrower referred to in paragraph (a) of this Section 3.05 (except as may
be indicated in the notes thereto) and fairly present the consolidated financial
position of the Borrower as of the dates thereof and its consolidated results of
operations and cash flows for the periods then ended (subject to normal year-end
adjustments).

 

64



--------------------------------------------------------------------------------

(c) The pro forma consolidated balance sheet of the Borrower as of June 30,
2010, prepared giving effect to the Transactions as if the Transactions had
occurred on such date. Such pro forma consolidated balance sheet (i) was
prepared in good faith based on assumptions that are believed by the Borrower to
be reasonable as of the Closing Date (it being understood that such assumptions
are based on good faith estimates with respect to certain items and that the
actual amounts of such items on the Closing Date is subject to variation),
(ii) accurately reflects all adjustments necessary to give effect to the
Transactions and (iii) presents fairly, in all material respects, the pro forma
financial position of the Borrower and its Subsidiaries as of June 30, 2010, as
if the Transactions had occurred on such date.

Section 3.06. No Material Adverse Effect. Since December 31, 2009, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

Section 3.07. Title to Properties; Possession Under Leases. (a) The Borrower and
its Relevant Subsidiaries have good and valid record fee simple title to all
Real Property, subject solely to Prior Liens and Permitted Encumbrances and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Borrower
and its Relevant Subsidiaries have maintained, in all material respects and in
accordance with normal industry practice, all of the machinery, equipment,
vehicles, facilities and other tangible personal property now owned or leased by
the Borrower and its Relevant Subsidiaries that is necessary to conduct their
business as it is now conducted. All Mortgaged Properties are free and clear of
Liens other than Prior Liens and Permitted Encumbrances.

(b) The Borrower and its Relevant Subsidiaries have complied with all
obligations under all leases to which it is a party, except where the failure to
comply could not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. The Borrower and each of its Relevant Subsidiaries enjoy peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) The Borrower and its Relevant Subsidiaries have good title to or valid
leasehold interests (subject to Permitted Encumbrances) in all real property set
forth on Schedule 3.17, except as could not reasonably be expected to have a
Material Adverse Effect.

(d) The Borrower and its Relevant Subsidiaries own or possess, or have the right
to use or could obtain ownership or possession of or a right to use, on terms
not materially adverse to it, all patents, trademarks, service marks, trade
names and copyrights necessary for the present conduct of their business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e) As of the Closing Date, neither the Borrower nor any of its Relevant
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Closing Date,
except as set forth on Schedule 3.07(e).

(f) Neither the Borrower nor any of its Relevant Subsidiaries is obligated on
the Closing Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

 

65



--------------------------------------------------------------------------------

(g) Schedule 3.07(g) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the Borrower
and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the Borrower or by any such Subsidiary, indicating the
ownership thereof.

(h) As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests of the Borrower or any of its Relevant
Subsidiaries, except as set forth on Schedule 3.07(h).

Section 3.08. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08(a), there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or, to the knowledge of the Borrower,
threatened in writing against or affecting, the Borrower or any of its Relevant
Subsidiaries or any business, property or rights of any such Person (i) as of
the Closing Date, that involve any Loan Document or the Transactions or
(ii) which individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither the
Borrower nor, to the knowledge of any of the Loan Parties, any of its Affiliates
is in violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”).

(b) (i) None of the Borrower, any Relevant Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any
currently applicable law, rule or regulation (including, but not limited to any
FERC laws and regulations, Public Utility Commission of Texas regulations,
Railroad Commission of Texas regulations, zoning, building, ordinance, code or
approval or any building permit), or any restriction of record or agreement
affecting any Mortgaged Property or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (ii) each of the Borrower and each
Relevant Subsidiary holds all permits, licenses, registrations, certificates,
approvals, consents, clearances and other authorizations from any Governmental
Authority required under any currently applicable law, rule or regulation for
the operation of its business as presently conducted, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (iii) neither the Borrower nor any Relevant Subsidiary (A) is
subject to regulation “as a natural-gas company” under the Natural Gas Act
(“NGA”); or (B) is subject to regulation as a “public utility,” a “gas utility,”
a “gas company” or other similar term under the laws of any state and (iv) none
of the Lenders, the Agents and the Joint Lead Arrangers, solely by virtue of the
execution, delivery and performance of this Agreement or the other Loan
Documents, or consummation of the Transactions contemplated hereby and thereby,
shall be or become: (A) a “public-utility company,” a “holding company,” an
“affiliate” of a “holding company,” an “associate company” of a “holding
company,” or a “subsidiary company” of a “holding company,” as each such term is
defined in PUHCA, or otherwise subject to regulation under PUHCA; (B) a
“natural-gas company” or subject to regulation under the NGA; or (C) subject to
regulation under the laws of any state with respect to public utilities.

Section 3.09. Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Relevant Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

66



--------------------------------------------------------------------------------

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.10. Investment Company Act. Neither the Borrower nor any of its
Relevant Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.11. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Revolving Letters of Credit, solely for general corporate purposes (including
the Closing Date Refinancing). Notwithstanding the foregoing, the Borrower will
use proceeds of Revolving Loans drawn and Revolving Letters of Credit issued on
the Closing Date solely to consummate the Closing Date Refinancing and to pay
fees and expenses related thereto; provided, that, the aggregate principal
amount of Revolving Loans borrowed on the Closing Date, together with the
aggregate face amount of any Revolving Letters of Credit issued on the Closing
Date, shall not exceed U.S. $275.0 million.

Section 3.12. Tax Returns. Except as set forth on Schedule 3.12, each of the
Borrower and its Subsidiaries (i) has timely filed or caused to be timely filed
all federal, state, local and non-U.S. Tax returns required to have been filed
by it and each such Tax return is complete and accurate in all respects and
(ii) has timely paid or caused to be timely paid all Taxes due and payable by it
and all other Taxes or assessments, except in each case referred to in clauses
(i) or (ii) above, (1) if the failure to comply would not cause a Material
Adverse Effect or (2) if the Taxes or assessments are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of its Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP.

Section 3.13. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning the Borrower and its Subsidiaries, the Transaction and
any other transactions contemplated hereby included in the Information
Memorandum or otherwise prepared by or on behalf of the Administrative Agent in
connection with the Transaction or the other transactions contemplated hereby,
when taken as a whole, was true and correct in all material respects, as of the
date such Information was furnished to the Lenders and as of the Closing Date,
and did not contain any untrue statement of a material fact as of any such date
or omit to state any material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made.

(b) The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such Projections were furnished to the Initial Lenders and as of the
Closing Date, and (ii) as of the Closing Date, have not been modified in any
material respect by the Borrower.

Section 3.14. Employee Benefit Plans. (a) Each Plan has been administered in
compliance with the applicable provisions of ERISA and the Code (and the
regulations and published interpretations thereunder) except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. As of the Closing Date, the excess of the present value of all benefit
liabilities

 

67



--------------------------------------------------------------------------------

under each Plan of the Borrower, and each Subsidiary of the Borrower and the
ERISA Affiliates (based on those assumptions used to fund such Plan), as of the
last annual valuation date applicable thereto for which a valuation is
available, over the value of the assets of such Plan could not reasonably be
expected to have a Material Adverse Effect, and the excess of the present value
of all benefit liabilities of all underfunded Plans (based on those assumptions
used to fund each such Plan) as of the last annual valuation dates applicable
thereto for which valuations are available, over the value of the assets of all
such underfunded Plans could not reasonably be expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other ERISA Events which have occurred or for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) Any foreign pension schemes sponsored or maintained by the Borrower and each
of its Subsidiaries, if any, are maintained in accordance with the requirements
of applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

Section 3.15. Environmental Matters. Except as set forth on Schedule 3.15 or for
matters that could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (i) no written notice, request for
information, order, complaint, Environmental Claim or penalty has been received
or incurred by the Borrower or any of its Subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to
the knowledge of any of the Loan Parties, threatened against the Borrower or any
of its Subsidiaries which allege a violation of or liability under any
Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) the Borrower and each of its Subsidiaries have obtained, and
maintains in full force and effect, all permits, registrations and licenses to
the extent necessary for the conduct of its businesses and operations as
currently conducted, including for the construction of all pipelines and
facilities, to comply with all applicable Environmental Laws and is, and has
been, in compliance with the terms and conditions of such permits, registrations
and licenses, and with all applicable Environmental Laws, (iii) neither the
Borrower nor any of its Subsidiaries is conducting, funding or responsible for
any investigation, remediation, remedial action or cleanup of any Release or
threatened Release of Hazardous Materials, (iv) there has been no Release or
threatened Release of Hazardous Materials at any property currently or, to the
knowledge of any of the Loan Parties, formerly owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any liability of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Claim against the Borrower or any of its
Subsidiaries, and no Hazardous Material has been generated, owned or controlled
by the Borrower or any of its Subsidiaries and transported for disposal to or
Released at any location in a manner that would reasonably be expected to give
rise to any liability of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Claim against the Borrower or any of its
Subsidiaries, (v) neither the Borrower nor any of its Subsidiaries has entered
into any agreement or contract to assume, guarantee or indemnify a third party
for any Environmental Claims, and (vi) to the knowledge of any of the Loan
Parties, there are not currently and there have not been any underground storage
tanks owned or operated by the Borrower or any of its Subsidiaries or present or
located on the Borrower’s or any such Subsidiary’s Real Property. The Borrower
and each of its Subsidiaries have made available to the Administrative Agent
prior to the date hereof all environmental audits, assessment reports and other
material environmental documents in its possession or control with respect to
the operations of, or any Real Property owned, operated or leased by, the
Borrower and its Subsidiaries, other than such audits, assessment reports and
other environmental documents not containing information that would reasonably
be expected to result in any material Environmental Claims or liability to the
Borrower and its Subsidiaries, taken as a whole. For purposes of
Section 7.01(a), each of the representations and warranties contained in
parts (i), (iv), and (vi) of this Section 3.15 that are qualified by the
knowledge of the Borrower and its Subsidiaries shall be deemed not to be so
qualified. Representations and warranties of the Borrower or any of its
Subsidiaries with respect to environmental matters are limited to those in this
Section 3.15 unless expressly stated.

 

68



--------------------------------------------------------------------------------

Section 3.16. Mortgages. The Mortgages executed and delivered on or after the
Closing Date pursuant to clause (h) of the Collateral and Guarantee Requirement
and Section 5.10 or otherwise shall be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the UCC, the
proceeds thereof, in each case prior and superior in right to any other Person,
other than with respect to Prior Liens and Permitted Encumbrances.

Section 3.17. Real Property. (a) Schedule 3.17 lists completely and correctly as
of the Closing Date each Real Property owned or leased by the Borrower and its
Relevant Subsidiaries and the address or location thereof, including the state
in which such property is located.

(b) Subject to Prior Liens and Permitted Encumbrances, the Pipeline Systems are
covered by fee deeds, rights of way, easements, leases, servitudes, permits,
licenses, or other instruments (collectively, “rights of way”) in favor of the
applicable Loan Parties, recorded or filed, as applicable and if and to the
extent required in accordance with applicable law to be so recorded or filed, in
the real property records of the county where the real property covered thereby
is located or with the office of the applicable Railroad Commission or the
applicable Department of Transportation, except where the failure of the
Pipeline Systems to be so covered, or any such documentation to be so recorded
or filed, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Subject to Prior Liens and Permitted
Encumbrances and except to the extent the failure would not reasonably be
expected to have a Material Adverse Effect, the rights of way granted to the
Borrower or any other Loan Party that cover any Pipeline Systems establish a
continuous right of way for such Pipeline Systems such that the applicable Loan
Parties are able to construct, operate, and maintain the Pipeline Systems in,
over, under, or across the land covered thereby in the same way that a prudent
owner and operator would construct, operate, and maintain similar assets.

(c) Subject to Prior Liens and Permitted Encumbrances, the Processing Plants are
covered by fee deeds, real property leases, or other instruments (collectively
“deeds”) in favor of the Loan Parties, except to the extent the failure to be so
covered would not reasonably be expected to have a Material Adverse Effect.
Subject to Prior Liens and Permitted Encumbrances and except to the extent the
failure would not reasonably be expected to have a Material Adverse Effect, the
deeds do not contain any restrictions that would prevent the Loan Parties from
constructing, operating and maintaining the Processing Plants in, over, under,
and across the land covered thereby in the same way that a prudent owner and
operator would construct, operate, and maintain similar assets.

(d) There is no (i) breach or event of default on the part of the Borrower or
any other Loan Party with respect to any right of way or deed granted to the
Borrower or any other Loan Party that covers any of the Processing Plants or
Pipeline Systems, (ii) to the knowledge of any of the Loan Parties, breach or
event of default on the part of any other party to any right of way or deed
granted to the Borrower or any other Loan Party that covers any of the
Processing Plants or Pipeline Systems, and (iii) event that, with the giving of
notice or lapse of time or both, would constitute such breach or event of
default on the part of the Borrower or any other Loan Party with respect to any
right of way or deed granted to the Borrower or any other Loan Party that covers
any of the Processing Plants or Pipeline

 

69



--------------------------------------------------------------------------------

Systems or, to the knowledge of any of the Loan Parties, on the part of any
other party thereto, in the case of clauses (i), (ii) and (iii) above, to the
extent any such breach, default or event, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. The rights of
way and deeds granted to the Borrower or any other Loan Party that cover any of
the Processing Plants or Pipeline Systems (to the extent applicable) are in full
force and effect in all material respects and are valid and enforceable against
the applicable Loan Party party thereto in accordance with their terms (subject
to the effect of any applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent transfer, fraudulent conveyance or similar laws effecting
creditors’ rights generally and subject, as to enforceability to the effect of
general principles of equity) and all rental and other payments due thereunder
by the applicable Loan Parties have been duly paid in accordance with the terms
of the deeds and rights of way (as such terms are defined in this Section 3.17)
except, in each case, to the extent that a failure, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(e) The Pipeline Systems are located within the confines of the rights of way
granted to the Borrower or any other Loan Party and do not encroach upon any
adjoining property, except to the extent the failure to be so located or any
such encroachment would not reasonably be expected to have a Material Adverse
Effect. The Processing Plants are located within the boundaries of the property
affected by the deeds, leases or other instruments to the Borrower or the other
Loan Parties and do not encroach upon any adjoining property, except to the
extent the failure to be so located or any such encroachment would not
reasonably be expected to have a Material Adverse Effect. The buildings and
improvements owned or leased by the Borrower and the other Loan Parties, and the
operation and maintenance thereof, do not (i) contravene any applicable zoning
or building law or ordinance or other administrative regulation or (ii) violate
any applicable restrictive covenant or any Governmental Rule, except to the
extent the contravention or violation of which would not reasonably be expected
to have a Material Adverse Effect.

(f) The material properties used or to be used in the Loan Parties’ Midstream
Activities are in good repair, working order, and condition, normal wear and
tear excepted, except to the extent the failure would not reasonably be expected
to have a Material Adverse Effect. Neither the properties of the Borrower nor of
any of the other Loan Parties has been affected, since the Closing Date, in any
adverse manner as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Real Property or cancellation of contracts, permits or concessions by
a Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy that would reasonably be expected to have a Material Adverse
Effect.

(g) No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Borrower or its Relevant Subsidiaries, is contemplated with
respect to all or any portion of the Pipeline Systems or the Processing Plants
except for that which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(h) Other than Mortgaged Property with respect to which the requirements of
clause (h)(vii) of the definition of Collateral and Guarantee requirement have
been satisfied, no portion of any Mortgaged Property is located in a special
flood hazard area as designated by any Governmental Authority.

Section 3.18. Solvency. (a) Immediately after giving effect to the Transactions
(i) the fair value of the assets (for the avoidance of doubt, calculated to
include goodwill and other intangibles) of the Borrower and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and
liabilities, direct, subordinated, contingent or otherwise, of the Borrower and
its Subsidiaries on a consolidated basis; (ii) the present fair saleable value
of the property of the Borrower and its Subsidiaries

 

70



--------------------------------------------------------------------------------

on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Borrower and its Subsidiaries on a
consolidated basis, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

(b) The Borrower does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

Section 3.19. Labor Matters. There are no strikes pending or threatened against
the Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Borrower and its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All material payments due from
the Borrower or any of its Subsidiaries or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Consummation of the Transactions will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
its Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to the
Borrower and its Subsidiaries, taken as a whole.

Section 3.20. Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and its Relevant Subsidiaries as of the Closing Date. As of such date, such
insurance is in full force and effect. The Borrower believes that the insurance
maintained by or on behalf of it and its Relevant Subsidiaries is adequate.

Section 3.21. Representations and Warranties in Acquisition Agreement. All
representations and warranties of each of the Loan Parties set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made and, to the extent required
to be made on the Closing Date under the Acquisition Agreement, shall be true
and correct in all material respects as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

Section 3.22. Status as Senior Debt; Perfection of Security Interests. The
Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Relevant Subsidiaries under and as defined in any documentation
documenting any junior indebtedness of the Borrower or the Relevant
Subsidiaries. Each Collateral Agreement delivered pursuant to Section 4.02 and
5.10 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Collateral described in the
Collateral Agreement, when stock certificates

 

71



--------------------------------------------------------------------------------

representing such Pledged Collateral are delivered to the Collateral Agent, and
in the case of the other Collateral described in the Collateral Agreement, when
financing statements and other filings specified therein in appropriate form are
filed in the offices specified therein, the Lien created by the Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof to the extent perfection can be obtained by filing financing
statements, making such other filings specified therein or by possession, as
security for the Obligations of such Loan Party, in each case prior and superior
in right to any other Person, subject, in the case of Collateral other than
Pledged Collateral, to Prior Liens, and in the case of Pledged Collateral, to
Liens arising (and that have priority) by operation of law.

Section 3.23. Material Contracts. Other than as set forth on Schedule 3.23, as
of the Closing Date there are no contracts or agreements to which the Borrower
or any of its Relevant Subsidiaries is a party, that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, or
that, if terminated or if a default occurs thereunder, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. Each
Gathering and Processing Document is in full force and effect, except for such
matters in respect of such Gathering and Processing Documents that individually,
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

Section 4.01. All Credit Events. On the date of each Credit Event (other than a
Borrowing on the Closing Date (except with respect to clause (a) below)):

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Revolving Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Revolving Letter of Credit as required by Section 2.05(b) (in
the case of any Revolving Letter of Credit).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event (other than an amendment, extension or renewal of a Revolving Letter of
Credit without any increase in the stated amount of such Revolving Letter of
Credit), as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

(c) At the time of and immediately after such Credit Event (other than an
amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

 

72



--------------------------------------------------------------------------------

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit) shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

Section 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission, or electronic transmission of a PDF copy, of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Closing Date,
favorable written opinions of (i) Simpson Thacher & Bartlett LLP, special
counsel for the Loan Parties, and (ii) Locke Lord Bissell & Liddell LLP, special
counsel for the Loan Parties in form and substance reasonably satisfactory to
the Administrative Agent (A) dated the Closing Date, (B) addressed to each
Issuing Bank on the Closing Date, the Administrative Agent, the Collateral Agent
and the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and each Loan
Party hereby instructs its counsel to deliver such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the following:

(i) a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party,
(A) in the case of a corporation, certified as of a recent date by the Secretary
of State (or other similar official) and a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership of or
limited liability company, certified by the Secretary or Assistant Secretary, or
the general partner, managing member or sole member, of each such Loan Party;
and

(ii) a certificate of the Secretary, Assistant Secretary, Director, President or
similar officer or the general partner, managing member or sole member, of each
Loan Party, in each case dated the Closing Date and certifying:

(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Loan Party as
in effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Closing Date,

 

73



--------------------------------------------------------------------------------

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party.

(d) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Closing Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the UCC (or equivalent under other similar law) filings made with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released, it being
understood that, to the extent any lien search or collateral (including the
creation, perfection or priority of any security interest) is not or cannot be
provided on the Closing Date (other than (i) UCC, tax and judgment lien
searches, (ii) the pledge and perfection of domestic assets with respect to
which a lien may be perfected by the filing of financing statements under the
UCC or (iii) to the extent applicable, the delivery of equity certificates of
each Loan Party (other than the Borrower) and any domestic Subsidiaries of the
Loan Parties and related stock or other powers) after use of commercially
reasonable efforts to do so then the provision of any such lien search and/or
Collateral shall not constitute a condition precedent to the availability of the
Revolving Facility Loans on the Closing Date, but a perfected security interest
shall instead be required promptly after the Closing Date as required under the
Collateral and Guarantee Requirement plus any extensions permitted hereunder, in
each case pursuant to arrangements reasonably satisfactory to the Administrative
Agent;

(e) The Transactions and the initial funding under the HoldCo Credit Agreement
shall have been consummated or shall be consummated simultaneously with or
immediately following the closing under this Agreement in accordance with the
Acquisition Agreement and all other related documentation (without material
amendment, modification or waiver thereof which is adverse to the Lenders (as
reasonably determined by the Administrative Agent) without the prior consent of
the Administrative Agent, which consent shall not be unreasonably withheld or
delayed), including each of the following:

(i) The Acquisition shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement;

(ii) The Equity Financing shall have been consummated or shall be consummated
simultaneously with or immediately following the closing under this Agreement;
provided, that, to the extent all or any portion of the Equity Financing is not
comprised of common equity, the terms and conditions of the Equity Financing
shall be reasonably satisfactory in all material respects to the Joint Lead
Arrangers and the Administrative Agent;

 

74



--------------------------------------------------------------------------------

(iii) The Sponsors shall have contributed additional cash common equity to
HoldCo in an amount equal to the Initial Interest Payment Amount; and

(iv) The Lenders shall have received:

(A) the financial statements referred to in Section 3.05; and

(B) any additional financial statements received by HoldCo on or prior to the
Closing Date pursuant to the Acquisition Agreement;

(f) After giving effect to the Transactions, and the other transactions
contemplated hereby, the Borrower and its Relevant Subsidiaries shall have no
outstanding Indebtedness other than (i) the Loans and other extensions of credit
under this Agreement and (ii) other Indebtedness permitted pursuant to
Section 6.01.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another
Responsible Officer of the Borrower confirming the solvency of the Borrower and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

(h) Except as set forth in (i) the Seller Disclosure Schedules (as defined in
the Acquisition Agreement), subject to the provisions of Section 13.11 of the
Acquisition Agreement or (ii) the KGS SEC Documents (as defined in the
Acquisition Agreement) that are publicly available prior to the date of the
Commitment Letter (excluding any forward looking disclosures set forth in any
risk factor section, any disclosures in any section relating to forward looking
statements and any other disclosures included therein to the extent they are
predictive or forward-looking in nature, in each case that are general in nature
and do not contain a reasonable level of detail about the specific risk of which
they warn), there has not been any Material Adverse Effect since December 31,
2009.

(i) The Agents shall have received all fees payable thereto or to any Lender or
to the Joint Lead Arrangers on or prior to the Closing Date and, to the extent
invoiced, all other amounts due and payable pursuant to the Loan Documents on or
prior to the Closing Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Loan Parties hereunder or under any Loan Document.

(j) The (x) Specified Representations and (y) Specified Acquisition Agreement
Representations shall be true and correct in all material respects on and as of
the Closing Date.

(k) The Administrative Agent shall have received evidence reasonably
satisfactory to it that the Existing Credit Facilities have been or concurrently
with the Closing Date are being terminated, all Liens securing obligations under
the Existing Credit Facilities have been or concurrently with the Closing Date
are being released and all amounts outstanding thereunder have been (or will be
with the proceeds of the Loans on Closing Date) paid in full.

(l) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clauses (e),
(f), (h) and (j) of this Section 4.02.

 

75



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the U.S. PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 10 days in advance of
the Closing Date.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Relevant Subsidiaries (and, to the extent expressly set forth below, other
applicable Subsidiaries) to:

Section 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05, and
except for the liquidation or dissolution of any such Subsidiary if the assets
of such Subsidiary to the extent they exceed estimated liabilities are acquired
by the Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation
or dissolution; provided that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties.

(b) Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable business judgment obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises, authorizations, patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all material applicable laws, rules, regulations (including any
zoning, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees, permits, licenses and orders of any
Governmental Authority, whether now in effect or hereafter enacted and (iii) at
all times maintain and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties and personal property located in the United States to be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement, in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent, which

 

76



--------------------------------------------------------------------------------

endorsement shall provide that, from and after the Closing Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to the Borrower or
other Loan Party under such policies directly to the Collateral Agent; cause all
such policies to contain a “Replacement Cost Endorsement,” without any deduction
for depreciation, and such other provisions as the Administrative Agent or the
Collateral Agent may reasonably (in light of a Default or a material development
in respect of the insured property) require from time to time to protect their
interests; deliver original or certified copies of all such policies or a
certificate of an insurance broker to the Collateral Agent; cause each such
policy to provide that it shall not be canceled or not renewed upon less than 30
days’ prior written notice thereof by the insurer to the Administrative Agent
and the Collateral Agent; and deliver to the Administrative Agent and the
Collateral Agent, prior to the cancellation or nonrenewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent and the
Collateral Agent), or insurance certificate with respect thereto, together with
evidence satisfactory to the Administrative Agent and the Collateral Agent of
payment of the premium therefor.

(c) To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws (as defined below), (i) (x) concurrently with the delivery
of the mortgage in favor of the Collateral Agent in connection therewith, and
(y) at any other time if necessary for compliance with applicable Flood
Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Mortgaged Property and (ii) if any such Mortgaged
Property is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time (the “Flood Insurance Laws”). In addition, to the
extent the Borrower and the Loan Parties fail to obtain or maintain satisfactory
flood insurance required pursuant to the preceding sentence with respect to any
Mortgaged Property, the Collateral Agent shall be permitted, in its sole
discretion, to obtain forced placed insurance at the Borrower’s expense to
ensure compliance with any applicable Flood Insurance Laws.

(d) With respect to each Mortgaged Property and any personal property located in
the United States, carry and maintain comprehensive general liability insurance
including the “broad form CGL endorsement” (or equivalent coverage) and coverage
on an occurrence basis against claims made for personal injury (including bodily
injury, death and property damage) and umbrella liability insurance against any
and all claims, in each case in amounts and against such risks as are
customarily maintained by companies engaged in the same or similar industry
operating in the same or similar locations naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by the
Borrower or its Relevant Subsidiaries; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

(i) none of the Agents, the Lenders, the Issuing Banks or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be

 

77



--------------------------------------------------------------------------------

maintained under this Section 5.02, it being understood that (x) the Borrower
and its Relevant Subsidiaries shall look solely to their insurance companies or
any parties other than the aforesaid parties for the recovery of such loss or
damage and (y) such insurance companies shall have no rights of subrogation
against the Agents, the Lenders, any Issuing Bank or their agents or employees.
If, however, the insurance policies do not provide waiver of subrogation rights
against such parties, as required above, then the Borrower hereby agrees, to the
extent permitted by law, to waive, and to cause each of its Relevant
Subsidiaries to waive, its right of recovery, if any, against the Agents, the
Lenders, any Issuing Bank and their agents and employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any of
its Relevant Subsidiaries or the protection of their properties.

Section 5.03. Taxes; Payment of Obligations. Pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim to the extent that (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the Borrower or
the affected Subsidiary of the Borrower, as applicable, shall have set aside on
its books reserves in accordance with GAAP with respect thereto or (ii) the
aggregate amount of such Taxes, assessments, charges, levies or claims does not
exceed U.S.$2.5 million. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or the affected Subsidiary of the Borrower or if the failure to
pay, discharge or otherwise satisfy such obligation could not reasonably be
expected to have a Material Adverse Effect.

Section 5.04. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 120 days after the end of each fiscal year, a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, all audited by independent accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP;

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all certified by the
General Partner or a Financial Officer of the Borrower, on behalf of

 

78



--------------------------------------------------------------------------------

the Borrower, as fairly presenting, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes);

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the General Partner or a Financial Officer of the
Borrower (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth a computation of the Financial
Performance Covenants in detail reasonably satisfactory to the Administrative
Agent and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of its independent accounting firm stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default under Section 6.10 or 6.11 (which certificate
may be limited to accounting matters and disclaims responsibility for legal
interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other available reports, proxy statements and, to the extent requested by
the Administrative Agent, other materials filed by the Borrower or any of its
Relevant Subsidiaries with the SEC, or distributed to its stockholders
generally, if and as applicable;

(e) (i) upon the consummation of any Permitted Business Acquisition, the
acquisition of any Relevant Subsidiary or any Person becoming a Relevant
Subsidiary, in each case if the aggregate consideration for such transaction
exceeds U.S. $5.0 million, or the reasonable request of the Administrative Agent
(but not, in the case of such request, more often than annually), an updated
Perfection Certificate (or, to the extent such request relates to specified
information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to Section 4.02(e), this paragraph (e) or Section 5.10(e) and
(ii) concurrently with the delivery of financial statements under
Section 5.04(a), a certificate executed by a Responsible Officer of the Borrower
certifying compliance with Section 5.02(c) and providing evidence of such
compliance, including without limitation copies of any flood hazard
determination forms required to be delivered pursuant to Section 5.02(c);

(f) promptly, a copy of all reports submitted to the board of directors (or any
committee thereof) of the Borrower or any of its Relevant Subsidiaries in
connection with any material interim or special audit made by independent
accountants of the books of the Borrower or any of its Relevant Subsidiaries;

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Relevant Subsidiaries, or compliance with the terms of any Loan Document, or
such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

(h) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request;

 

79



--------------------------------------------------------------------------------

(i) concurrently with any delivery of financial statements under (a) or
(b) above, a report of gas gathering output and throughput with respect to the
Pipeline Systems and Processing Plants; and

(j) No later than one hundred and twenty (120) days following the first day of
each fiscal year of the Borrower, a budget for such fiscal year in form
customarily prepared by the Borrower.

Section 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower or any Relevant Subsidiary obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of its Relevant Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of its Relevant
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

Section 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.

Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintaining Pipeline Systems and Processing Plants. (a) Maintain all financial
records in accordance with GAAP and permit any Persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender to visit and inspect the financial records and the
properties of the Borrower or any of its Relevant Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any Persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of its Relevant Subsidiaries with the officers
thereof, or the general partner, managing member or sole member thereof, and
independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract); provided
that, during any calendar year absent the occurrence and continuation of an
Event of Default, only one (1) visit by the Administrative Agent shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower.

 

80



--------------------------------------------------------------------------------

(b) (i) Maintain or cause the maintenance of the interests and rights with
respect to the rights-of-way for the Pipeline Systems and the deeds for the
Processing Plants except to the extent individually or in the aggregate the
failure would not reasonably be expected to have a Material Adverse Effect,
(ii) subject to the Permitted Encumbrances and except to the extent the failure
could not reasonably be expected to have a Material Adverse Effect, maintain the
Pipeline Systems within the confines of the rights of way granted to the
applicable Loan Party with respect thereto without material encroachment upon
any adjoining property and maintain the Processing Plants within the boundaries
of the deeds and without material encroachment upon any adjoining property,
(iii) maintain such rights of ingress and egress necessary to permit the Loan
Parties to inspect, operate, repair, and maintain the Pipeline Systems and the
Processing Plants to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the Borrower or any other Loan Party
may hire third parties to perform these functions, and (iv) maintain all
material agreements, licenses, permits, and other rights required for any of the
foregoing described in clauses (i), (ii) and (iii) of this Section 5.07(b) in
full force and effect in accordance with their terms, timely make any payments
due thereunder, and prevent any default thereunder which could result in a
termination or loss thereof, except any such failure to maintain any thereof or
make any such payments, or any such default, that could not reasonably,
individually or in the aggregate, be expected to have a Material Adverse Effect.

Section 5.08. Use of Proceeds. Use the proceeds of the Loans and the issuance of
Letters of Credit solely for the purposes described in Section 3.11.

Section 5.09. Compliance with Environmental Laws. Comply, cause all of the
Borrower’s Subsidiaries to comply and make commercially reasonable efforts to
cause all lessees and other Persons occupying its properties to comply, with all
Environmental Laws applicable to its business, operations and properties; obtain
and maintain in full force and effect all material authorizations,
registrations, licenses and permits required pursuant to Environmental Law for
its business, operations and properties; and perform any investigation, remedial
action or cleanup required pursuant to the Release of any Hazardous Materials as
required pursuant to Environmental Laws, except, in each case with respect to
this Section 5.09, to the extent the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 5.10. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents and recordings of Liens in stock
registries or land title registries, as applicable), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the applicable Loan Parties, and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b) (i) Grant and cause each of the Loan Parties to grant to the Collateral
Agent security interests and Mortgages in such Material Real Property acquired
after the Closing Date and satisfy the requirements of clause (h) of the
definition of Collateral and Guarantee Requirement with respect to such Material
Real Property within sixty (60) days after the date such Material Real Property
is acquired and (ii) within sixty (60) days after the end of each fiscal quarter
of the Borrower, grant and cause each of the Loan Parties to grant to the
Collateral Agent security interests and Mortgages in any Material Real Property
of the Borrower or any other Loan Party that, as of the end of such fiscal
quarter, constituted Material Real Property (and that is not already Mortgaged
Property) and otherwise satisfy the requirements of clause (h) of the definition
of Collateral and Guarantee Requirement with respect to such Material Real
Property.

 

81



--------------------------------------------------------------------------------

(c) Provide to the Administrative Agent, if reasonably requested, title
information (including without limitation, deeds, easements, rights of way
agreements, permits and similar agreements) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the applicable Loan Party’s
interests in such Material Real Properties.

(d) If any additional direct or indirect Subsidiary of a Borrower becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Closing Date within five Business Days after the date such Subsidiary
becomes a Subsidiary Loan Party (including as a result of becoming a Material
Subsidiary), notify the Administrative Agent and the Lenders thereof and, within
sixty (60) Business Days after the date such Subsidiary becomes a Subsidiary
Loan Party (including as a result of becoming a Material Subsidiary), cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary Loan Party and with respect to any Equity Interest in or Indebtedness
of such Subsidiary owned by or on behalf of any Loan Party.

(e) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(f) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to any assets or Equity
Interests acquired after the Closing Date in accordance with this Agreement if,
and to the extent that, and for so long as doing so would violate the Agreed
Security Principles or Section 9.21; provided that, upon the reasonable request
of the Collateral Agent, the Borrower shall, and shall cause any of its
applicable Material Subsidiaries to, use commercially reasonable efforts to have
waived or eliminated any contractual obligation that causes a violation of the
Agreed Security Principles, other than those set forth in a joint venture
agreement to which the Borrower or any Subsidiary is a party.

Section 5.11. Fiscal Year. Cause its fiscal year to end on December 31.

Section 5.12. Reserved.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and

 

82



--------------------------------------------------------------------------------

all Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Relevant Subsidiaries to:

Section 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) (i) Indebtedness existing on the Closing Date and set forth on Schedule 6.01
(excluding Indebtedness under clause (ii) of this clause (a) and clause (b) of
this Section 6.01) and any Permitted Refinancing Indebtedness incurred to
Refinance such Indebtedness (other than intercompany Indebtedness Refinanced
with Indebtedness owed to a Person not affiliated with the Borrower or any
Subsidiary of the Borrower) and (ii) Indebtedness under the Parent Subordinated
Note on the Closing Date;

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower and its Relevant Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Relevant
Subsidiary of the Borrower, pursuant to reimbursement or indemnification
obligations to such Person; provided that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of the Borrower or any Relevant Subsidiary owing to the
Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Relevant Subsidiary acquired after the Closing Date or
a Person merged into, amalgamated or consolidated with the Borrower or any
Relevant Subsidiary after the Closing Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger, amalgamation or consolidation
and is not created in contemplation of such event and where such acquisition,
merger, amalgamation or

 

83



--------------------------------------------------------------------------------

consolidation is permitted by this Agreement and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness, provided that the
aggregate principal amount of such Indebtedness at the time of, and after giving
effect to, such acquisition, merger, amalgamation or consolidation, such
assumption or such incurrence, as applicable (together with Indebtedness
outstanding pursuant to this paragraph (h), paragraph (i) of this Section 6.01
and the Remaining Present Value of outstanding leases permitted under
Section 6.03), would not exceed the greater of U.S.$30.0 million and 5.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger, amalgamation or consolidation, such
assumption or such incurrence, as applicable, for which financial statements
have been delivered pursuant to Section 5.04;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Relevant Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition, lease
or improvement, and any Permitted Refinancing Indebtedness in respect thereof,
in an aggregate principal amount that at the time of, and after giving effect
to, the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed the greater of
U.S.$30.0 million and 5.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by the Borrower or any Relevant
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this Section 6.01(k) not in excess of the greater of
U.S.$30.0 million and 5.5% of Consolidated Total Assets;

(l) Guarantees (i) by any Loan Party of any Indebtedness of the Borrower or any
other Loan Party expressly permitted to be incurred under this Agreement,
(ii) by the Borrower or any Relevant Subsidiary of Indebtedness of any
Subsidiary that is not a Loan Party to the extent permitted by Section 6.04,
(iii) by any Relevant Subsidiary that is not a Loan Party of Indebtedness of
another Subsidiary that is not a Loan Party and (iv) by the Borrower of
Indebtedness of Foreign Subsidiaries incurred for working capital purposes in
the ordinary course of business on ordinary business terms so long as such
Indebtedness is permitted to be incurred under Section 6.01(k) or (p); provided
that Guarantees by any Loan Party under this Section 6.01(l) of any other
Indebtedness of a Person that is subordinated to other Indebtedness of such
Person shall be expressly subordinated to the Obligations on terms consistent
with those used, or to be used, for Subordinated Intercompany Debt;

(m) Indebtedness arising from agreements of the Borrower or any Relevant
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(n) Indebtedness supported by a Revolving Letter of Credit, in a principal
amount not in excess of the stated amount of such Revolving Letter of Credit;

(o) Indebtedness consisting of Permitted Junior Debt;

 

84



--------------------------------------------------------------------------------

(p) Indebtedness of Relevant Subsidiaries that are Foreign Subsidiaries
(including letters of credit or bank guarantees (other than Revolving Letters of
Credit issued pursuant to Section 2.05) for working capital purposes incurred in
the ordinary course of business on ordinary business terms in an aggregate
amount not to exceed the greater of U.S.$5.0 million and 1% of Consolidated
Total Assets outstanding at any time);

(q) (i) Indebtedness incurred and/or assumed in connection with Section 6.04(j);
provided that the aggregate amount of such Indebtedness outstanding pursuant to
this Section 6.01(q) shall not exceed U.S.$50.0 million and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtdness; and

(r) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (q) above.

Section 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
of any Relevant Subsidiaries) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except (without duplication):

(a) Liens on property or assets of the Borrower and its Relevant Subsidiaries
existing on the Closing Date and set forth on Schedule 6.02(a); provided that
such Liens shall secure only those obligations that they secure on the Closing
Date (and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property or
assets of the Borrower or any of its Relevant Subsidiaries;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Relevant Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Borrower or any Relevant Subsidiary not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, such Lien is permitted in accordance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any Relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

85



--------------------------------------------------------------------------------

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Relevant Subsidiaries;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, costs of litigation where required by law,
performance and return of money bonds, warranty bonds, bids, leases, government
contracts, trade contracts, completion or performance guarantees and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, permits, special assessments, development agreements,
deferred services agreements, restrictive covenants, owners’ association
encumbrances, rights-of-way, restrictions on use of real property and other
similar encumbrances that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Relevant Subsidiary or would not result in a
Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Relevant Subsidiaries (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(i) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the cost of such equipment or other property or improvements at the time of
such acquisition (or construction), including transaction costs incurred by the
Borrower or any Relevant Subsidiary in connection with such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Relevant Subsidiary (other than to
accessions to such equipment or other property or improvements); provided
further that individual financings of equipment provided by a single lender may
be cross-collateralized to other financings of equipment provided solely by such
lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by any title insurance policies with respect to the
Mortgaged Properties and any replacement, extension or renewal of any such Lien;
provided that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided further that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

 

86



--------------------------------------------------------------------------------

(m) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Borrower or any Relevant Subsidiary, as tenant, in
the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Relevant
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Relevant Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Relevant Subsidiaries in the ordinary
course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(q) licenses of intellectual property granted in the ordinary course of
business;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Relevant Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any Relevant Subsidiary in the
ordinary course of business;

(u) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 2.0% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

(v) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
the Borrower or any Relevant Subsidiary;

(w) Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;

(x) Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any Relevant Subsidiary;

(y) Liens restricting or prohibiting access to or from lands abutting controlled
access highways or covenants affecting the use to which lands may be put;

 

87



--------------------------------------------------------------------------------

(z) Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower or any Relevant Subsidiary
under any Environmental Law to which any assets of such Person are subject;

(aa) Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, reservations, exceptions, zoning restrictions, rights-of-way,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the Borrower or the
Relevant Subsidiaries, including rights of eminent domain (including those for
streets, roads, bridges, pipes, pipelines, natural gas gathering systems,
processing facilities, railroads, electric transmission and distribution lines,
telegraph and telephone lines, the removal of oil, gas or other minerals or
other similar purposes, flood control, air rights, water rights, rights of
others with respect to navigable waters, sewage and drainage rights) that exist
as of the Closing Date or at the time the affected property is acquired, or are
granted by the Borrower or any Relevant Subsidiary in the ordinary course of
business and other similar charges or encumbrances which do not secure the
payment of Indebtedness and otherwise do not materially interfere with the
occupation, use and enjoyment by the Borrower or any Relevant Subsidiary of any
Mortgaged Property in the normal course of business or materially impair the
value thereof; and

(bb) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided, that any such Lien referred to in this clause
(bb) does not materially impair (i) the use of the property covered by such Lien
for the purposes for which such Property is held by the Borrower or any Relevant
Subsidiary, or (ii) the value of such Property subject thereto;

(cc) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and which
Indebtedness is permitted to be incurred under Section 6.01(k);

(dd) Liens upon specific items of inventory or other goods (other than rigs) and
proceeds of the Borrower or any of its Subsidiaries securing such Person’s
obligations in respect of banker’s acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods (other than rigs);

(ee) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p);

(ff) licenses granted in the ordinary course of business and leases of property
of the Loan Parties that are not material to the business and operations of the
Loan Parties;

(gg) Liens not otherwise permitted under this Section 6.02 securing obligations
in an aggregate amount not to exceed the greater of (x) U.S. $15.0 million and
(y) 3.0% of Consolidated Total

 

88



--------------------------------------------------------------------------------

Assets; provided that to the extent such Liens permitted under this clause (gg)
secure Indebtedness incurred in connection with a Permitted Business Acquisition
pursuant to Section 6.01(q), such Liens shall only be permitted to encumber the
assets acquired pursuant to such Permitted Business Acquisition and shall not be
permitted to encumber any other assets of the Borrower, any Material Subsidiary
or any Subsidiary Loan Party.

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens arising by operation of law, (ii) no Liens shall be
permitted to exist, directly or indirectly, on Pledged Collateral that are prior
and superior in right to Liens in favor of the Collateral Agent other than Liens
that have priority by operation of law, (iii) no Liens shall be permitted to
exist, directly or indirectly, on Collateral (other than Pledged Collateral)
that are prior and superior in right to any Liens in favor of the Collateral
Agent other than Prior Liens and (iv) no Liens shall be permitted to exist,
directly or indirectly, on Mortgaged Property, other than Liens in favor of the
Collateral Agent, Prior Liens and Permitted Encumbrances.

Section 6.03. Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed the greater of
U.S.$20.0 million or 3.5% of Consolidated Total Assets.

Section 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person that is not a
Relevant Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the Loan Parties, which cash management operations shall not
extend to any other Person) to or Guarantees of the obligations of, or make or
permit to exist any investment or any other interest (each, an “Investment”), in
any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by (i) Loan Parties in Subsidiaries that are
not Loan Parties in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed an amount equal to the sum of, without duplication, U.S.$35.0 million
plus any return of capital actually received by the respective investors in
respect of investments previously made by them pursuant to this
clause 6.04(a)(i) plus, an amount equal to the fair market value of any assets
or property that is contributed or transferred from any Subsidiary that is not a
Loan Party to any Loan Party from and after the Closing Date and (ii) Loan
Parties in other Loan Parties;

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower or any of its
Relevant Subsidiaries of noncash consideration for the sale of assets permitted
under Section 6.05;

 

89



--------------------------------------------------------------------------------

(d) (i) loans and advances to employees of the Borrower, any of its Relevant
Subsidiaries or, to the extent such employees are providing services rendered on
behalf of the Loan Parties, any Parent Company in the ordinary course of
business not to exceed U.S.$5.0 million in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof) and
(ii) advances of payroll payments and expenses to employees of the Borrower, any
of its Relevant Subsidiaries or, to the extent such employees are providing
services on behalf of the Loan Parties, any Parent Company in the ordinary
course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.12;

(g) Investments existing on the Closing Date and set forth on Schedule 6.04;

(h) Investments resulting from pledges and deposits referred to in
Section 6.02(f) and (g);

(i) so long as immediately before and after giving effect to such Investment no
Default or Event of Default has occurred and is continuing, other Investments by
the Borrower or any of its Relevant Subsidiaries in an aggregate amount (valued
at the time of the making thereof, and without giving effect to any write-downs
or write-offs thereof) not to exceed the greater of U.S.$50.0 million and 10% of
Consolidated Total Assets (plus any returns of capital actually received by the
respective investor in respect of investments theretofore made by it pursuant to
this paragraph (i));

(j) Investments constituting Permitted Business Acquisitions, so long as any
Person acquired in connection with such Permitted Business Acquisitions and each
of such Person’s Subsidiaries becomes a Subsidiary Loan Party to the extent
required by Section 5.10;

(k) additional Investments to the extent made with proceeds of Equity Interests
of the Borrower;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Closing Date by Relevant Subsidiaries that are not Loan
Parties in any Loan Party or other Subsidiaries;

(m) the Transactions;

(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(o) Investments of a Relevant Subsidiary of the Borrower acquired after the
Closing Date or of a corporation merged or amalgamated or consolidated into the
Borrower or merged or amalgamated into or consolidated with a Relevant
Subsidiary of the Borrower in accordance with Section 6.05 after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger, amalgamation or consolidation; and

 

90



--------------------------------------------------------------------------------

(p) Guarantees by the Borrower or any of its Relevant Subsidiaries of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by any Subsidiary in the
ordinary course of business.

Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Relevant Subsidiary or preferred equity interests of the
Borrower or any Relevant Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or any substantial part of the
assets of any other Person, except that this Section shall not prohibit:

(a) (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Borrower or any
of its Relevant Subsidiaries, (ii) the sale of any other asset in the ordinary
course of business by the Borrower or any of its Relevant Subsidiaries,
(iii) the sale of surplus, obsolete or worn out equipment or other property in
the ordinary course of business by the Borrower or any of its Relevant
Subsidiaries or (iv) the sale of Permitted Investments in the ordinary course of
business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger or
consolidation of any Relevant Subsidiary of the Borrower into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) the merger
or consolidation of any Relevant Subsidiary of the Borrower into or with any
Loan Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no Person other than the
Borrower or a Loan Party receives any consideration, (iii) the merger,
amalgamation or consolidation of any Subsidiary of the Borrower that is not a
Loan Party into or with any other Subsidiary of the Borrower that is not a Loan
Party, (iv) the liquidation, winding up, or dissolution or change in form of
entity of any Relevant Subsidiary of the Borrower if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary of the Borrower that is not a Loan Party shall be made in compliance
with Section 6.07; provided further that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 5.0%
of Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

 

91



--------------------------------------------------------------------------------

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Borrower, 5% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided further that the Net Proceeds
thereof are applied in accordance with Section 2.11(c); and provided further
that after giving effect thereto, no Default or Event of Default shall have
occurred;

(h) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Relevant Subsidiary, the surviving or resulting entity shall be
a Loan Party;

(i) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower or any Relevant Subsidiary in the ordinary
course of business; and

(j) abandonment, cancellation or disposition of any intellectual property of the
Borrower in the ordinary course of business.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, sell, grant or otherwise issue Equity
Interests to members of management of the Borrower or any of the Subsidiaries of
the Borrower that are Loan Parties pursuant to stock option, stock ownership,
stock incentive or similar plans, (ii) no sale, transfer or other disposition of
assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases or other dispositions to Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value, (iii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a), (d), or (j) of
this Section 6.05 unless such disposition is for at least 75% cash consideration
and (iv) no sale, transfer or other disposition of assets in excess of
U.S.$5.0 million shall be permitted by paragraph (g) of this Section 6.05 unless
such disposition is for at least 75% cash consideration; provided that for
purposes of clauses (iii) and (iv), the amount of any secured Indebtedness or
other Indebtedness of a Subsidiary of the Borrower that is not a Loan Party (as
shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in the
notes thereto) that is assumed by the transferee of any such assets shall be
deemed to be cash.

Section 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any shares of any class of its Equity Interests or set aside any amount
for any such purpose; provided, however, that:

(a) any Relevant Subsidiary of the Borrower may declare and pay dividends to,
repurchase its Equity Interests from, or make other distributions to, the
Borrower or any Relevant Subsidiary (or, in the case of Relevant Subsidiaries
that are not Wholly Owned Subsidiaries of the Borrower, to the Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary and to each
other owner of Equity Interests of such Subsidiary on a pro rata basis (or more
favorable basis from the perspective of the Borrower or such Subsidiary) based
on their relative ownership interests);

 

92



--------------------------------------------------------------------------------

(b) the Borrower and each of its Relevant Subsidiaries may repurchase, redeem or
otherwise acquire or retire to finance any such repurchase, redemption or other
acquisition or retirement for value any Equity Interests of the Borrower or any
of its Relevant Subsidiaries held by any current or former officer, director,
consultant, or employee of the Borrower or any Subsidiary of the Borrower or, to
the extent such Equity Interests were issued as compensation for services
rendered on behalf of the Loan Parties, any employee of any Parent Company,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Relevant Subsidiaries may declare
and pay dividends to the Borrower or any other Relevant Subsidiary of the
Borrower the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions in cash under this
paragraph (b) shall not exceed in any fiscal year U.S.$5.0 million (plus the
amount of net proceeds (x) received by the Borrower during such calendar year
from sales of Equity Interests of the Borrower to directors, consultants,
officers or employees of the Borrower or any of its Affiliates in connection
with permitted employee compensation and incentive arrangements and (y) of any
key-man life insurance policies received during such calendar year) which, if
not used in any year, may be carried forward to any subsequent calendar year;

(c) noncash repurchases, redemptions or exchanges of Equity Interests deemed to
occur upon exercise of stock options or exchange of exchangeable shares if such
Equity Interests represent a portion of the exercise price of such options;

(d) provided no Default or Event of Default then exists or would result
therefrom, the Borrower may declare and pay dividends or make other
distributions from the proceeds of any issuance of Equity Interests permitted to
be made under this Agreement; and

(e) provided (i) no Default or Event of Default then exists or would result
therefrom and (ii) the Borrower shall be in compliance (on a Pro Forma Basis and
after giving effect to the making of such distribution) with the provisions of
Section 6.10 and Section 6.11 as of the end of the immediately preceding fiscal
quarter, the Borrower may declare or make a distribution on or with respect to
the Equity Interests of the Borrower during any fiscal quarter in accordance
with the Limited Partnership Agreement in an amount not to exceed Available Cash
as of the end of the immediately preceding fiscal quarter.

Section 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is upon terms no less favorable to the Borrower or such Relevant
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that this clause
(a) shall not apply to the indemnification of directors (or persons holding
similar positions for non-corporate entities) of the Borrower and its Relevant
Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the General Partner or the board of directors of any Relevant
Subsidiary, as applicable,

 

93



--------------------------------------------------------------------------------

(ii) transactions among the Borrower and the other Loan Parties and transactions
among the Relevant Subsidiaries that are not Loan Parties otherwise permitted by
this Agreement,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Borrower or any of its
Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Relevant Subsidiaries in the ordinary course of business and, to the
extent such fees and indemnities are directly attributable to services rendered
on behalf of the Loan Parties, any employee of any Parent Company,

(iv) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect,

(v) any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

(vi) transactions otherwise permitted under Section 6.06 and Investments
permitted by Section 6.04; provided that this clause (vi) shall not apply to any
Investment, whether direct or indirect, in either (x) Persons that were not
Subsidiaries immediately prior to such Investment or (y) Persons that are not
Subsidiaries immediately after such Investment,

(vii) any purchase by the Sponsors or any Sponsor Affiliate of Equity Interests
of the Borrower,

(viii) payments by the Borrower or any of its Relevant Subsidiaries to the
Sponsors or any Sponsor Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by General Partner or the board of directors of any
Relevant Subsidiary, as applicable, in good faith,

(ix) the existence of, or the performance by the Borrower or any of its Relevant
Subsidiaries of its obligations under the terms of, the Acquisition Documents,
or any agreement contemplated thereunder to which it is a party as of the
Closing Date, provided, however, that the existence of, or the performance by
the Borrower or any Relevant Subsidiary of obligations under any future
amendment to any such existing agreement or under any similar agreement entered
into after the Closing Date shall only be permitted by this clause (ix) to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders in any material respect,

(x) transactions with any Affiliate for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice,

 

94



--------------------------------------------------------------------------------

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrower qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to the Borrower or Relevant Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate,

(xii) the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Acquisition Documents, including fees to the
Sponsors or any Sponsor Affiliate,

(xiii) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Borrower or any Relevant Subsidiary of any other Subsidiary
or the Borrower that is not a Loan Party in the ordinary course of business,
except for guarantees of Indebtedness in respect of borrowed money,

(xiv) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Borrower or any Relevant Subsidiary of the Borrower where
such Person is treated no more favorably than the other holders of Indebtedness
of the Borrower or any such Relevant Subsidiary or (B) of Equity Interests of
the Borrower or any Relevant Subsidiary of the Borrower where such Person is
treated no more favorably than the other holders of Equity Interests of the
Borrower or such Relevant Subsidiary,

(xv) the transactions contemplated hereby and the payment of fees and expenses
related thereto, and

(xvi) payments by the Borrower or any of its Relevant Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries or, to the extent such
compensation, expense reimbursement, or benefits are directly attributable to
services rendered on behalf of the Loan Parties, any employee of any Parent
Company, including, without limitation, pursuant to the terms and conditions of
the Omnibus Agreement and the Limited Partnership Agreement.

Section 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by it on the Closing
Date, Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, including, without limitation, the consummation of the Transactions.

Section 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; etc.
(a) Amend or modify or grant any waiver or release under or terminate in any
manner the articles or certificate of incorporation or by-laws or partnership
agreement (including the Limited Partnership Agreement) or limited liability
company operating agreement of the Borrower or any Relevant Subsidiary), the
Gathering and Processing Documents, the Transaction Documents or any Material
Contract, in each case, if such amendment, modification, waiver, release or
termination could reasonably be expected to result in a Material Adverse Effect
or affect the assignability of any such contract or agreement in a manner that
would have an adverse effect on the rights of the Secured Parties in the
Collateral (including in such agreement as Collateral);

 

95



--------------------------------------------------------------------------------

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Permitted Junior Debt or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Permitted Junior Debt, except for (to the extent permitted by the subordination
provisions thereof) (A) payments of regularly scheduled interest, (B) payments
made solely with the proceeds from the issuance of common Equity Interests or
from equity contributions, (C) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, prepayments of any
Permitted Junior Debt, provided that, (1) no such prepayments shall be made with
the proceeds of Revolving Facility Loans and (2) no such prepayments shall be
made if any Incremental Term Loans are then outstanding, and (D) (1) prepayments
made with the proceeds of any Permitted Refinancing Indebtedness in respect
thereof or (2) prepayments with the proceeds of any non-cash interest bearing
Equity Interests issued for such purchase that are not redeemable prior to the
date that is six months following the later of the Revolving Facility Maturity
Date and any Incremental Maturity Date and that have terms and covenants no more
restrictive than the Permitted Junior Debt being so refinanced; or

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Permitted Junior Debt or any agreement relating thereto other than
amendments or modifications that are not materially adverse to the Lenders and
that do not affect the subordination provisions thereof (if any) in a manner
adverse to the Lenders.

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances to the
Borrower or any other Loan Party by a Relevant Subsidiary or (ii) the granting
of Liens by the Borrower or a Relevant Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Closing Date under
any agreements related to any permitted renewal, extension or refinancing of any
Indebtedness existing on the Closing Date that does not expand the scope of any
such encumbrance or restriction;

(C) any restriction on a Relevant Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Relevant Subsidiary pending the closing of such sale
or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

96



--------------------------------------------------------------------------------

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale;

(J) in the case of any Person that becomes a Relevant Subsidiary after the
Closing Date, any agreement in effect at the time such Person so becomes a
Relevant Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming such a Relevant Subsidiary; or

(K) restrictions imposed by any Permitted Junior Indebtedness consisting of
unsecured senior Indebtedness that are substantially similar to restrictions set
forth in this Agreement and in any case do not restrict the granting of Liens
pursuant to the Security Documents.

Section 6.10. Leverage Ratio. Beginning at the end of the first full fiscal
quarter ending after the Closing Date, for any Test Period, permit the Leverage
Ratio on the last day of any fiscal quarter, to be in excess of the Maximum
Leverage Ratio then in effect.

Section 6.11. Interest Coverage Ratio. Beginning at the end of the first full
fiscal quarter after the Closing Date, for any Test Period, permit the Interest
Coverage Ratio on the last day of any fiscal quarter to be less than 2.50:1.00.

Section 6.12. Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Relevant Subsidiary is exposed in
the conduct of its business or the management of its liabilities, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Relevant Subsidiary, which in the case of each of clauses
(a) and (b) are entered into for bona fide risk mitigation purposes and that are
not speculative in nature.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

 

97



--------------------------------------------------------------------------------

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any Revolving L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or on any
Revolving L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Relevant Subsidiaries of any covenant, condition or agreement
contained in (i) Section 5.01(a) (with respect to the Borrower), 5.05(a), 5.08,
5.10(d) or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of its Relevant Subsidiaries of any covenant, condition or agreement of
such Person contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent or
any Lender to the Borrower;

(f) (i) any event or condition occurs that (x) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (y) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the Borrower or any of its Relevant Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Relevant Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any its Relevant Subsidiaries,
taken as a whole, under Title 11 of the United States Code, as now constituted
or hereafter amended or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Relevant Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of its Relevant Subsidiaries, taken as
a whole, or (iii) the winding-up or liquidation of the Borrower or any of its
Relevant Subsidiaries (except, in the case of any Relevant Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Borrower or any of its Relevant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar

 

98



--------------------------------------------------------------------------------

official for the Borrower or any of its Relevant Subsidiaries or for a
substantial part of the property or assets of the Borrower or any of its
Relevant Subsidiaries, taken as a whole, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

(j) the failure by the Borrower or any of its Relevant Subsidiaries to pay one
or more final judgments aggregating in excess of U.S. $20.0 million (net of any
amounts which are covered by insurance or bonded), which judgments are not
discharged or effectively waived or stayed for a period of 30 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any of its Relevant Subsidiaries to enforce any
such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any other Loan Party not to be a legal, valid and binding obligation
of any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the Loan
Parties on a consolidated basis shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby, except to the
extent that (x) any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreements
or to file UCC continuation statements, (y) such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) any such loss of validity,
perfection or priority is the result of any failure by the Collateral Agent or
the Administrative Agent to take any action necessary to secure the validity,
perfection or priority of the Liens or (iii) the Guarantees by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by the
Borrower or any other Loan Party or any other Person not to be in effect or not
to be legal, valid and binding obligations;

(m) (A) any Environmental Claim against the Borrower or any of its Relevant
Subsidiaries, (B) any Liability of the Borrower or any of its Relevant
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any Liability of the Borrower or any of its Relevant Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any real property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Relevant Subsidiaries,
or any property at which the Borrower or any of its Relevant Subsidiaries has
sent Hazardous Materials for treatment, storage or disposal, (each, an
“Environmental Event”) shall have occurred that, when taken together with all
other Environmental Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(n) (i) default shall have occurred under any Gathering and Processing Document
that could reasonably be expected to result in a Material Adverse Effect or
(ii) any Gathering and Processing Documents shall have been terminated and in
the reasonable judgment of the Borrower it is not possible to replace such
agreement with a comparable agreement within a reasonable period of time (or, if
shorter, such period of time as would prevent a Material Adverse Effect); or

 

99



--------------------------------------------------------------------------------

(o) HoldCo shall have failed to convert the Parent Subordinated Note into common
equity units of the Borrower by the date that is sixty days after the Closing
Date;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) demand cash
collateral pursuant to Section 2.05(j); and in any event described in paragraph
(h) or (i) above, the Commitments shall automatically terminate, the principal
of the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable
and the Administrative Agent shall be deemed to have made a demand for cash
collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding.

ARTICLE VIII

THE AGENTS

Section 8.01. Appointment and Authority. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints BNP Paribas to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b) BNP Paribas shall also act as the Collateral Agent under the Loan Documents,
and each of the Lenders (including in its capacities as a potential Specified
Swap Counterparty and a potential Cash Management Bank) and the Issuing Banks
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender or Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 8.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article VIII and Article IX (including Section 8.12) as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents as if set forth in full herein with respect thereto.

(c) Each of Bank of America, N.A. and Royal Bank of Canada is hereby appointed
to act as a Syndication Agent.

(d) Each of UBS Securities LLC and The Royal Bank of Scotland PLC are hereby
appointed to act as a Co-Documentation Agent.

 

100



--------------------------------------------------------------------------------

(e) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof, the Lenders
and the Issuing Banks, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

Section 8.02. Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender,
and may exercise the same as though it were not an Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include a Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 8.03. Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.08 and
7.01) or (ii) in the absence of its own gross negligence or willful misconduct;

(e) shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

 

101



--------------------------------------------------------------------------------

(f) shall be deemed to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to such
Agent by the Borrower, a Lender or an Issuing Bank.

Section 8.04. Reliance by Agents. Any Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Any Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of a Revolving Letter of Credit that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Bank, any Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or issuance of a Revolving Letter of Credit, as
applicable. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Delegation of Duties. Any Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Section 8.06. Resignation of the Agents. Any Agent may at any time give notice
of its resignation to the Lenders, Issuing Banks and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor with the consent of the Borrower (not to be unreasonably
withheld or delayed), which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. During an Agent Default Period, the Borrower and
the Required Lenders may remove the relevant Agent subject to the execution and
delivery by the Borrower and the Required Lenders of removal and liability
release agreements reasonably satisfactory to the relevant Agent, which removal
shall be effective upon the acceptance of appointment by a successor as such
Agent. Upon any proposed removal of an Agent during an Agent Default Period, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrower (not to be unreasonably withheld or delayed), which shall be a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States. In the case
of the resignation of an Agent, if no such successor shall have been so
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender or Issuing Bank
directly, until such time as the Required Lenders and the Borrower appoint a
successor Administrative Agent as provided for above in this Section and (c) the
Borrower and

 

102



--------------------------------------------------------------------------------

the Lenders agree that in no event shall the retiring Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents
advisors or representatives have any liability to the Loan Parties, any Lender
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07. Non-Reliance on the Agents, Other Lenders and Other Issuing Banks.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or Issuing Bank or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Syndication Agent or the
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or an Issuing Bank hereunder.

Section 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

103



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

Section 8.10. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Specified
Swap Counterparty) and each of the Issuing Banks irrevocably authorizes the
Administrative Agent and the Collateral Agent to release guarantees, Liens and
security interests created by the Loan Documents in accordance with the
provisions of Section 9.18. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing such
Agent’s authority provided for in the previous sentence.

Section 8.11. Secured Cash Management Agreements and Secured Swap Agreements. No
Cash Management Bank or Specified Swap Counterparty that obtains the benefits of
the Security Documents or any Collateral by virtue of the provisions hereof or
of the Security Documents shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

Section 8.12. Indemnification. Each Lender and Issuing Bank agrees (i) to
reimburse the Administrative Agent, on demand, in the amount of its pro rata
share (based on its Commitments hereunder (or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans) or portion of outstanding Revolving L/C
Disbursements owed to it, as applicable) of any reasonable expenses incurred for
the benefit of the Lenders and the Issuing Banks by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders and the Issuing Banks, which
shall not have been reimbursed by the Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, on demand, in the amount of such pro rata share, from and against any
and all liabilities, Taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower, provided
that no Lender or Issuing Bank shall be liable to the Administrative Agent for
any portion of such liabilities, obligations, losses,

 

104



--------------------------------------------------------------------------------

damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or wilful
misconduct of the Administrative Agent or any of its directors, officers,
employees or agents.

Section 8.13. Appointment of Supplemental Collateral Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Collateral Agent deems that by reason of any present or future law of any
jurisdiction it may not exercise any of the rights, powers or remedies granted
herein or in any of the other Loan Documents or take any other action which may
be desirable or necessary in connection therewith, it may be necessary that the
Collateral Agent appoint an additional institution as a separate trustee,
co-trustee, collateral agent, collateral sub-agent or collateral co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Collateral Agent” and collectively as “Supplemental
Collateral Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 9.05 that refer to the Administrative Agent, the
Collateral Agent or the Agents shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent, the
Collateral Agent or the Agents shall be deemed to be references to the
Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 8.14. Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If any payment has been
made to any Lender or Issuing Bank by the Administrative Agent without the
applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was

 

105



--------------------------------------------------------------------------------

not delivered or was not properly executed or because such Lender or Issuing
Bank failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

Section 8.15. Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or the Collateral Agent in accordance
with Section 7.01 and the Security Documents for the benefit of all the Lenders
and the Issuing Banks or Secured Parties, as applicable; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent or the Collateral
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent or Collateral Agent,
as applicable) hereunder and under the other Loan Documents, (b) any Lender or
Issuing Bank from exercising setoff rights in accordance with Section 9.06
(subject to the terms of Section 2.18(c)), or (c) any Lender or Issuing Bank
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
federal, state or foreign bankruptcy, insolvency, receivership or similar law;
and provided, further, that if at any time there is no Person acting as the
Administrative Agent or the Collateral Agent, as applicable, hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent or the Collateral Agent, as
applicable, pursuant to Section 7.01 and the Security Documents, as applicable
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.18(c), any Lender or Issuing Bank
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to Quicksilver Gas Services LP at 717 Texas Ave., Suite
3150, Houston, Texas 77002, fax: (832) 519-2250, e-mail:
bmanias@crestwoodlp.com;

(ii) if to the Administrative Agent, to BNP Paribas at 787 Seventh Avenue, New
York, New York 10019, Attention: Dina Wilson; fax: 201-850-4020, e-mail:
AGENCY_LS_SUPPORT@americas.bnpparibas.com;

(iii) if to the Collateral Agent, to BNP Paribas at 787 Seventh Avenue, New
York, New York 10019, Attention: Chris Lyons; fax: 713-659-6915, e-mail:
chris.lyons@americas.bnpparibas.com; and

(iv) if to an Issuing Bank or any Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

106



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means
prior to 5:00 p.m. (New York time) on such date, or on the date five Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 9.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or Revolving L/C Disbursement or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Revolving Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Section 2.15,
2.17 and 9.05) shall survive the payment in full of the principal and interest
hereunder, the expiration of the Letters of Credit and the termination of the
Commitments or this Agreement.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Revolving Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in
paragraph (c) of this

 

107



--------------------------------------------------------------------------------

Section), the Lenders, the Agents, each Issuing Bank and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, each
Issuing Bank, and the Lenders, and the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if
an Event of Default pursuant to Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i) has
occurred and is continuing, any other assignee (provided that any liability of
the Borrower to an assignee that is an Approved Fund or Affiliate of the
assigning Lender under Section 2.15 or 2.17 shall be limited to the amount, if
any, that would have been payable hereunder by the Borrower in the absence of
such assignment); and provided further that so long as no Event of Default has
occurred and is continuing, the Borrower may withhold its consent if the costs
or the taxes payable by the Borrower to the assignee under Section 2.15 or 2.17
shall be greater than they would have been to assignor;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of an Incremental Term Loan to a
Person that is a Lender, an Affiliate of a Lender or Approved Fund immediately
prior to giving effect to such assignment;

(C) in the case of any assignment of any Revolving Facility Commitment, each
Issuing Lender; and

(D) in the case of any assignment of any Revolving Facility Commitment, each
Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or contemporaneous assignments to related Approved Funds
that equal at least U.S. $2.5 million in the aggregate, the amount of the
Commitment and/or Loans, as applicable, of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $5.0 million and increments of U.S. $1.0 million in excess
thereof unless the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default under paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of a given
Facility under this Agreement;

 

108



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

(E) no such assignment shall be made to the Borrower or any of its Affiliates,
or a Defaulting Lender; and

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to (x) a natural person or (y) GoldenTree Asset Management, LP or any of
its Affiliates.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall not be effective as an assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Revolving L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agents, each Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) The parties to each assignment shall execute and deliver to the
Administrative Agent a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred

 

109



--------------------------------------------------------------------------------

to above (unless waived as set forth above), the Administrative Agent shall
accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Revolving L/C Disbursements owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Agents, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall maintain a register on which it enters the
name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans (or other rights or obligations) held by it,
which entries shall be conclusive absent manifest error. Any agreement or
instrument (oral or written) pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed) and
the Borrower may withhold its consent if a Participant would be entitled to
require greater payment than the applicable Lender under such Sections. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank, and this Section shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank) shall acknowledge in writing that its rights under such
pledge are in all respects subject to the limitations applicable to the pledging
Lender under this Agreement or the other Loan Documents.

 

110



--------------------------------------------------------------------------------

Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the preparation of
this Agreement and the other Loan Documents, or by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the syndication of
the Commitments or the administration of this Agreement (including expenses
incurred in connection with due diligence and initial and ongoing Collateral
examination to the extent incurred with the reasonable prior approval of the
Borrower and the reasonable fees, disbursements and charges for no more than one
counsel in each jurisdiction where Collateral is located) or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated) or
incurred by the Agents, the Joint Lead Arrangers and their respective Affiliates
or any Lender in connection with the enforcement or protection of their rights
in connection with this Agreement and the other Loan Documents, in connection
with the Loans made or the Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Latham & Watkins LLP, special New
York counsel for the Agents and the Joint Lead Arrangers, and, in connection
with any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel (including the reasonable and documented
allocated costs of internal counsel for the Agents, the Joint Lead Arrangers,
any Issuing Bank or any Lender); provided, that, absent any conflict of
interest, the Agents and the Joint Lead Arrangers shall not be entitled to
indemnification for the fees, charges or disbursements of more than one counsel
in each jurisdiction.

(b) The Borrower agrees to indemnify the Agents, the Joint Lead Arrangers, the
Syndication Agents, the Co-Documentation Agents, each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of the Commitment Letter, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby, (ii) the use of the
proceeds of the Loans or the use of any Revolving Letter of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Borrower, its Subsidiaries or any Indemnitee initiated or is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith, material breach of this Agreement
or any of the Loan Documents or willful misconduct of such Indemnitee (treating,
for this purpose only, any Agent, any Joint Lead Arranger, any Issuing Bank, any
Lender and any of their respective Related Parties as a single Indemnitee).
Subject to and without limiting the generality of the foregoing sentence, the
Borrower agrees to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable and documented counsel or consultant fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (A) any
Environmental Event or Environmental Claim related in any way to the Borrower or
any of its Subsidiaries, or (B) any actual or alleged presence, Release or
threatened Release of Hazardous Materials at, under, on or from any Real
Property currently or formerly owned, leased or operated by the Borrower or any
of its Subsidiaries or by any predecessor of the Borrower or any of its
Subsidiaries, or any property at which the Borrower or any of its Subsidiaries
has sent Hazardous Materials for treatment, storage or disposal, provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith, material breach of this Agreement or any of the Loan Documents or
willful misconduct of such

 

111



--------------------------------------------------------------------------------

Indemnitee or any of its Related Parties or would have arisen as against the
Indemnitee regardless of this Agreement or any other Loan Document or any
Borrowings hereunder. In no event shall any Indemnitee be liable to any Loan
Party for any consequential, indirect, special or punitive damages. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent
jurisdiction. The provisions of this Section 9.05 shall remain operative and in
full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of the Commitment Letter, this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Agent, any Issuing
Bank, any Joint Lead Arranger or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand therefor accompanied by
reasonable documentation with respect to any reimbursement, indemnification or
other amount requested.

(c) This Section 9.05 shall not apply to Taxes.

Section 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any Loan
Party or any other Subsidiary that is not a Foreign Subsidiary, against any and
all obligations of the Loan Parties, now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower or any other Loan Party in
any case shall entitle such Person to any other or further notice or demand in
similar or other circumstances.

 

112



--------------------------------------------------------------------------------

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and the Collateral Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or Revolving L/C Participation Fees or other fees payable to any Lender
without the prior written consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Defaults shall not constitute an increase in the Commitments of any Lender),

(iii) extend any date on which any scheduled amortization payment in respect of
any Incremental Term Loan or payment of interest on any Loan, Revolving L/C
Disbursement or any Fees is due or reduce the amount of any scheduled
amortization payment due with respect to any Incremental Term Loan on the date
due, without the prior written consent of each Lender adversely affected
thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(v) extend the stated expiration date of any Revolving Letter of Credit beyond
the Revolving Maturity Date, without the prior written consent of each Lender
directly affected thereby,

(vi) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders”, “Majority Lenders”, or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date), and

(vii) release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the Subsidiary Loan Parties
without the prior written consent of each Lender and Issuing Bank;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, an
Issuing Bank or a Swingline Lender hereunder or under the other Loan Documents
without the prior written consent of such Administrative

 

113



--------------------------------------------------------------------------------

Agent, Collateral Agent, Issuing Bank or Swingline Lender, as applicable. Each
Lender shall be bound by any waiver, amendment or modification authorized by
this Section 9.08 and any consent by any Lender pursuant to this Section 9.08
shall bind any assignee of such Lender,

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Incremental Term Loans and the Revolving Facility Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Incremental Term Loans (“Refinanced
Term Loans”) with a replacement “B” term loan tranche hereunder which shall be
Loans hereunder (“Replacement Term Loans”); provided that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (ii) the Applicable Margin for
such Replacement Term Loans shall not be higher than the Applicable Margin for
such Refinanced Term Loans, (iii) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(iv) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Loans in effect
immediately prior to such refinancing.

(f) Notwithstanding the foregoing, (i) technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Commitments on the terms and conditions provided for in Section 2.20 and
(ii) any Loan Document may be amended, modified, supplemented or waived with the
written consent of the Administrative Agent and the Borrower without the need to
obtain the consent of any Lender if such amendment, modification, supplement or
waiver is executed and delivered in order to cure an ambiguity, omission,
mistake or defect in such Loan Document; provided that in connection with this
clause (ii), in no event will the Administrative Agent be required to substitute
its judgment for the judgment of the Lenders or the Required Lenders, and the
Administrative Agent may in all circumstances seek the approval of the Required
Lenders, the affected Lenders or all Lenders in connection with any such
amendment, modification, supplement or waiver.

 

114



--------------------------------------------------------------------------------

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank, shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

Section 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavour in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

115



--------------------------------------------------------------------------------

Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Agents, the Issuing Bank and the Lenders hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. The Borrower further irrevocably consents to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties thereto by registered or certified mail, postage prepaid, to the
Borrower at the address specified for the Loan Parties in Section 9.01. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement
(other than Section 8.09) shall affect any right that any Lender or any Issuing
Bank may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against the Borrower or any Loan Party or
their properties in the courts of any jurisdiction.

(b) Each of the Borrower, the Agents, the Issuing Banks and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court sitting in New York County. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and its Subsidiaries and their respective Affiliates
furnished to it by or on behalf of the Borrower or the other Loan Parties or
such Subsidiary or Affiliate (other than information that (x) has become
generally available to the public other than as a result of a disclosure by such
party in breach of this Agreement, (y) has been independently developed by such
Lender, such Issuing Bank or such Agent without violating this Section 9.16 or
(z) was available to such Lender, such Issuing Bank or such Agent from a third
party having, to such Person’s actual knowledge, no obligations of
confidentiality to the Borrower or any of its Subsidiaries or any such
Affiliate) and shall not reveal the same other than to its directors, trustees,
officers, employees, agents and advisors with a need to know or to any Person
that approves or administers the Loans on behalf of such Lender or Issuing Bank
(so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (i) to the extent
necessary to comply with law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental Authorities (including bank examiners) or the
National Association of Insurance Commissioners, (iii) to its parent companies,
Affiliates or auditors (so long as each such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (iv) in
connection with the exercise of any remedies under any Loan Document or in order
to enforce its rights under any Loan Document in a legal proceeding, (v) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16) and (vi) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions

 

116



--------------------------------------------------------------------------------

of this Section 9.16 or on terms at least as restrictive as those set forth in
Section 9.16 and each such professional advisor shall have been instructed to
keep the same confidential in accordance with this Section 9.16). If a Lender,
an Issuing Bank or an Agent is requested or required to disclose any such
information (other than to its bank examiners and similar regulators, or to
internal or external auditors) pursuant to or as required by law or legal
process or subpoena to the extent reasonably practicable, it shall give prompt
notice thereof to the Borrower so that the Borrower may seek an appropriate
protective order and such Lender, Issuing Bank or Agent will cooperate with the
Borrower (or the applicable Subsidiary or Affiliate) in seeking such protective
order.

Section 9.17. Communications. (a) Delivery. (i) Each Loan Party hereby agrees
that it will use all reasonable efforts to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to 5:00 p.m. (New York time) on the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced in Section 9.01(a)(ii). Nothing in this Section 9.17 shall
prejudice the right of the Agents, the Syndication Agent, the Co-Documentation
Agents, the Joint Lead Arrangers or any Lender or Issuing Bank or any Loan Party
to give any notice or other communication pursuant to this Agreement or any
other Loan Document in any other manner specified in this Agreement or any other
Loan Document.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Borrower hereby acknowledges that (i) the Administrative Agent
and/or the Joint Lead Arrangers will make available to the Lenders materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as

 

117



--------------------------------------------------------------------------------

not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Borrower or its Affiliates or their
respective securities for purposes of United States Federal and state securities
laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Joint Lead Arranger shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall not
be under any obligation to mark any Borrower Materials “PUBLIC” to the extent
the Borrower determines that such Borrower Materials contain material non-public
information with respect to the Borrower or its Affiliates or their respective
securities for purposes of United States Federal and state securities laws.

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

Section 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense to release any Liens created by any Loan Document in
respect of such Equity Interests or assets that are the subject of such
disposition and to release any guarantees of the Obligations, and any Liens
granted to secure the Obligations, in each case by a Person that ceases to be a
Subsidiary of the Borrower as a result of a transaction described above. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of. The Security Documents, the guarantees made therein,
the Security Interest (as defined therein) and all other security interests
granted thereby shall terminate, and each Loan Party shall automatically be
released from its obligations thereunder and the security interests in the
Collateral granted by any Loan Party shall be automatically released, when all
the Obligations are paid in full in cash and Commitments are terminated (other
than (A) contingent indemnification obligations, (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Swap Agreements and
(C) obligations and liabilities under Revolving Letters of Credit as to which
arrangements satisfactory to the Issuing Banks shall have been made). At such
time, the Administrative Agent and the Collateral Agent agree to take such
actions as are reasonably requested by the Borrower at the Borrower’s expense to
evidence and effectuate such termination and release of the guarantees, Liens
and security interests created by the Loan Documents.

 

118



--------------------------------------------------------------------------------

Section 9.19. U.S.A. PATRIOT Act and Similar Legislation. Each Lender and
Issuing Bank hereby notifies each Loan Party that pursuant to the requirements
of the U.S.A. PATRIOT Act and similar legislation, as applicable, it is required
to obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Lenders to identify such Loan Party in
accordance with such legislation. Each Loan Party agrees to furnish such
information promptly upon request of a Lender. Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

Section 9.20. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in New York, New York on the Business
Day preceding that on which final judgment is given.

Section 9.21. Pledge and Guarantee Restrictions. Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding voting Equity Interests
of (x) any Foreign Subsidiary of the Borrower or (y) any Subsidiary of the
Borrower, substantially all of which Subsidiary’s assets consist of the Equity
Interests in “controlled foreign corporations” under Section 957 of the Code,
shall be pledged or similarly hypothecated to guarantee, secure or support any
Obligation of any Loan Party; and

(ii) no Foreign Subsidiary shall guarantee or support any Obligation of the
Borrower; and

(iii) any guarantee provided by any Domestic Subsidiary of the Borrower,
substantially all of whose assets consist of the Equity Interests in “controlled
foreign corporations” under Section 957 of the Code shall be without recourse to
the 35% of the issued and outstanding voting Equity Interests held by such
Domestic Subsidiary in Foreign Subsidiaries which, pursuant to clause (a)(i)
above, are not required to be pledged by such Domestic Subsidiary; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
and to the extent that such guarantee or support would contravene the Agreed
Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

Section 9.22. No Fiduciary Duty. Each Agent, each Lender, each Issuing Bank and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and the other Loan Parties. The Borrower hereby agrees that
subject to applicable law, nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Loan Parties, their equityholders
or their Affiliates. The Borrower hereby acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, (ii) in connection therewith and with the process leading to such
transaction none of the Lenders is acting as the agent or

 

119



--------------------------------------------------------------------------------

fiduciary of any Loan Party, its management, equityholders, creditors or any
other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its Affiliates has advised or is currently advising such Loan
Party on other matters) or any other obligation to any Loan Party except the
obligations expressly set forth in the Loan Documents, (iv) the Borrower and
each other Loan Party has consulted its own legal and financial advisors to the
extent it has deemed appropriate and (v) the Lenders may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates and no Lender has an obligation to disclose any such
interests to the Borrower or its Affiliates. The Borrower further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto.

Section 9.23. Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received by the Administrative Agent from the
Collateral Agent pursuant to Section 5.02 of the Collateral Agreement and any
other amounts received by the Administrative Agent on account of the Loan
Document Obligations shall be applied by the Administrative Agent in the
following order:

(a) First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Syndication Agent, the Co-Documentation Agent, the Administrative
Agent and the Collateral Agent in their respective capacities as such;

(b) Second, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Revolving L/C Participation Fees) payable to the Lenders and the Issuing
Bank (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank) arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;

(d) Fourth, to payment of that portion of the Loan Document Obligations
constituting unpaid principal of the Loans and Revolving L/C Reimbursement
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Fourth held by them;

(e) Fifth, to the Administrative Agent for the account of the Issuing Bank, to
cash collateralize that portion of Revolving L/C Exposure comprised of the
aggregate undrawn amount of Revolving Letters of Credit; and

(f) Last, the balance, if any, after all of the Loan Document Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

[SIGNATURE PAGES FOLLOW]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

QUICKSILVER GAS SERVICES LP,

as Borrower

 

    By: Quicksilver Gas Services GP LLC, its

    general partner

By:

 

/s/ William G. Manias

  Name: William G. Manias   Title: Chief Financial Officer and secretary

[Signature Page to Credit Agreement - Opco]



--------------------------------------------------------------------------------

BNP PARIBAS,       as Administrative Agent and Collateral Agent By:  

/s/ J. Christopher Lyons

  Name: J. Christopher Lyons   Title: Managing Director By:  

/s/ Mark A. Cox

  Name: Mark A. Cox   Title: Managing Director BNP PARIBAS,       as Lender By:
 

/s/ J. Christopher Lyons

  Name: J. Christopher Lyons   Title: Managing Director By:  

/s/ Mark A. Cox

  Name: Mark A. Cox   Title: Managing Director

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,       as Lender By:  

/s/ Ronald E. Mckaig

  Name: Ronald E. Mckaig   Title: Senior Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

  as Syndication Agent and Lender

By:  

/s/ Jason S. York

  Name:   Jason S. York   Title:   Authorized Signatory

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

  as Lender

By:  

/s/ Mary E. Evans

  Name: Mary E. Evans   Title: Associate Director By:  

/s/ Irja R. Otsa

  Name: Irja R. Otsa   Title: Associate Director

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,

  as Lender

By:  

/s/ Stuart Gibson

  Name: Stuart Gibson   Title: Director

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,         as Lender By:  

/s/ Shannan Townsend

  Name: Shannan Townsend   Title: Managing Director

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,         as Lender By:  

/s/ Ann E. Sutton

  Name: Ann E. Sutton   Title: Director

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,         as Lender By:  

/s/ Kevin Utsey

  Name: Kevin Utsey   Title: Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,         as Lender By:  

/s/ Peter Shen

  Name: Peter Shen   Title: Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK,         as Lender By:  

/s/ Justin B. Crawford

  Name: Justin B. Crawford   Title: Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK,         as Lender By:  

/s/ Charles De Lacey

  Name: Charles De Lacey   Title: Senior Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,       as Lender By:  

/s/ Greg Determann

  Name: Greg Determann   Title: Senior Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION,       as Lender By:  

/s/ Masakazu Hasegawa

  Name: Masakazu Hasegawa   Title: General Manager

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,       as Lender By:  

/s/ Monte E. Deckerd

  Name: Monte E. Deckerd   Title: Senior Vice President

Quicksilver - OpCo Credit Agreement



--------------------------------------------------------------------------------

ALLIED IRISH BANK, p.l.c.,       as Lender By:  

/s/ Vaughn Buck

  Name: Vaughn Buck   Title: Director By:  

/s/ David O’Driscoll

  Name: David O’Driscoll   Title: Assistant Vice President

Quicksilver - OpCo Credit Agreement